Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of

December 14, 2011

among

BEAM INC.,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BARCLAYS CAPITAL

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

RBS SECURITIES INC.

Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.

Syndication Agent

BARCLAYS BANK PLC

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

THE ROYAL BANK OF SCOTLAND PLC

Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Defined Terms

     1   

Section 1.02. Classification of Loans and Borrowings

     23   

Section 1.03. Terms Generally

     23   

Section 1.04. Accounting Terms; GAAP

     24    ARTICLE 2    THE CREDITS   

Section 2.01. Revolving Commitments

     25   

Section 2.02. Loans and Borrowings

     25   

Section 2.03. Requests for Revolving Borrowings

     26   

Section 2.04. Competitive Bid and Negotiated Rate Loan Procedures

     28   

Section 2.05. Swingline Loans

     31   

Section 2.06. Funding of Borrowings

     32   

Section 2.07. Letters of Credit

     34   

Section 2.08. Incremental Revolving Commitments

     38   

Section 2.09. Interest Elections

     39   

Section 2.10. Termination and Reduction of Revolving Commitments

     41   

Section 2.11. Repayment of Loans; Evidence of Debt

     42   

Section 2.12. Prepayment of Loans

     43   

Section 2.13. Fees

     44   

Section 2.14. Interest

     45   

Section 2.15. Alternate Rate of Interest

     47   

Section 2.16. Increased Costs

     48   

Section 2.17. Break Funding Payments

     50   

Section 2.18. Taxes

     50   

Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     54   

Section 2.20. Mitigation Obligations; Replacement of Lenders

     56   

Section 2.21. Additional Reserve Costs

     58   

Section 2.22. Redenomination of Certain Designated Foreign Currencies

     58   

Section 2.23. Assigned Dollar Value

     59   

Section 2.24. Defaulting Lenders

     60    ARTICLE 3    REPRESENTATIONS AND WARRANTIES   

Section 3.01. Organization; Powers

     63   

 

i



--------------------------------------------------------------------------------

Section 3.02. Authorization; Enforceability

     63   

Section 3.03. Governmental Approvals; No Conflicts

     63   

Section 3.04. Financial Condition; No Material Adverse Change

     64   

Section 3.05. Properties

     64   

Section 3.06. Litigation and Environmental Matters

     64   

Section 3.07. Compliance with Laws and Agreements

     65   

Section 3.08. Investment Company Status

     65   

Section 3.09. Taxes

     65   

Section 3.10. ERISA

     65   

Section 3.11. Disclosure

     65    ARTICLE 4    CONDITIONS   

Section 4.01. Effective Date

     65   

Section 4.02. Each Credit Event

     67    ARTICLE 5    AFFIRMATIVE COVENANTS   

Section 5.01. Financial Statements and Other Information

     67   

Section 5.02. Notices of Material Events

     68   

Section 5.03. Existence; Conduct of Business

     69   

Section 5.04. Payment of Obligations

     69   

Section 5.05. Maintenance of Properties; Insurance

     69   

Section 5.06. Books and Records; Inspection Rights

     69   

Section 5.07. Compliance with Laws

     70   

Section 5.08. Use of Proceeds and Letters of Credit

     70    ARTICLE 6    NEGATIVE COVENANTS   

Section 6.01. Restrictions on Borrowing by Restricted Subsidiaries

     70   

Section 6.02. Restrictions on Secured Debt

     71   

Section 6.03. Restrictions on Sale and Lease Back Transactions

     73   

Section 6.04. Fundamental Changes

     73   

Section 6.05. Transactions with Affiliates

     74   

Section 6.06. Interest Coverage Ratio

     74   

Section 6.07. Leverage Ratio

     74   

 

ii



--------------------------------------------------------------------------------

ARTICLE 7    EVENTS OF DEFAULT    ARTICLE 8    THE ADMINISTRATIVE AGENT   
ARTICLE 9    MISCELLANEOUS   

Section 9.01. Notices

     80   

Section 9.02. Waivers; Amendments

     81   

Section 9.03. Expenses; Indemnity; Damage Waiver

     82   

Section 9.04. Successors and Assigns

     84   

Section 9.05. Survival

     88   

Section 9.06. Counterparts; Integration; Effectiveness

     89   

Section 9.07. Severability

     89   

Section 9.08. Right of Setoff

     89   

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     90   

Section 9.10. WAIVER OF JURY TRIAL

     90   

Section 9.11. Headings

     91   

Section 9.12. Confidentiality

     91   

Section 9.13. Interest Rate Limitation

     92   

Section 9.14. Judgment

     92   

Section 9.15. Termination of Existing Credit Facilities

     92   

Section 9.16. USA PATRIOT Act

     93   

Section 9.17. Non-Public Information

     93   

Section 9.18. No Fiduciary Duty

     94    SCHEDULES:   

Schedule 2.01 — Revolving Commitments

   EXHIBITS:   

Exhibit A — Form of Assignment and Acceptance

  

Exhibit B — Form of Opinion of Company’s Counsel

  

Exhibit C — MLA Cost

  

Exhibit D — Form of Revolving Note

  

Exhibit E — Form of Borrowing Request

  

Exhibit F — Form of Financial Officer’s Certificate

  

 

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 14, 2011, among BEAM INC., a Delaware
corporation, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. With respect
to any Lender, the term “Affiliate” shall be deemed to include (a) any entity
(whether a corporation, partnership, trust or otherwise) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by such Lender or an Affiliate of such Lender and (b) in the case of
any Lender that is a fund that invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters “LIBOR01”
screen displaying British Bankers’ Association Interest Settlement Rates (or on
any successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day for deposits in dollars with a maturity of
one month. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Committed Currency” means British Pounds Sterling or Euro.

“Alternative Currency” means (a) any Alternative Committed Currency or (b) any
other currency specified by the Company in a Competitive Bid Request relating to
a proposed Competitive Borrowing if such currency is freely transferable and
convertible into Dollars in the London market at the time and for which LIBO
Rates may be determined at such time by reference to the applicable Reuters
screen as provided in the definition of “LIBO Rate”.

“Alternative Currency Borrowing” means a Borrowing comprised of Alternative
Currency Loans.

“Alternative Currency Equivalent” means, with respect to an amount in Dollars on
any date in relation to a specified Alternative Currency, the amount of such
specified Alternative Currency that may be purchased with such amount of Dollars
at the Spot Exchange Rate with respect to such Alternative Currency on such
date.

“Alternative Currency LC Disbursement” means any LC Disbursement denominated in
an Alternative Currency.

“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.

“Alternative Currency Loan” means any Loan denominated in an Alternative
Currency.

 

2



--------------------------------------------------------------------------------

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

“Applicable Currency” has the meaning assigned to such term in Section 2.15(a).

“Applicable Rate” means, for any day, (i) with respect to any Eurocurrency Loan
or ABR Loan that is a Revolving Loan, the applicable rate per annum set forth
below under the caption “LIBOR Spread” or “ABR Spread”, as the case may be, and
(ii) with respect to the facility fees payable hereunder, the applicable rate
per annum set forth below under the caption “Facility Fee Rate”, in each case
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt:

 

    

Index Debt Ratings

(Moody’s/S&P)

   Facility Fee
(basis points
per annum)      LIBOR
Spread
(basis points
per annum)      ABR
Spread
(basis points
per annum)  

Category 1

   A3/A- or higher      12.5         87.5         0.0   

Category 2

   Baa1/BBB+      15.0         97.5         0.0   

Category 3

   Baa2/BBB      17.5         107.5         7.5   

Category 4

   Baa3/BBB-      20.0         130.0         30.0   

Category 5

   Lower than Baa3/BBB- or unrated      25.0         150.0         50.0   

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different categories, then the Applicable Rate shall be
based on the higher of the two ratings unless the ratings differ by two or more
categories, in which case the Applicable Rate shall be based upon the category
one level below the category corresponding to the higher rating; (c) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency; and (d) so long
as no Default shall have occurred and be continuing, the Company may replace
either Moody’s or S&P (but not both) with Fitch; provided that, in the event of
any such replacement, clause (b) above shall cease to apply and, in lieu of such
clause (b), if the ratings established or deemed to have been established by
either Moody’s or S&P (whichever remains as a rating agency for purposes hereof)
and by Fitch are not in the same category, then the Applicable Rate will be
determined based on the lower rating unless the lower rating is two or more
categories below the higher rating, in which case the Applicable Rate shall be
determined by reference to the category one

 

3



--------------------------------------------------------------------------------

level above the category corresponding to the lower rating. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s, S&P or Fitch
(whichever are applicable) shall change, or if any such applicable rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Applicable Revolving Commitment Percentage” means, with respect to any Lender,
the percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Revolving Commitment Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Assigned Dollar Value” has the meaning assigned to such term in Section 2.23.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board Resolution” means a copy of a resolution delivered to the Administrative
Agent and certified by the Secretary or an Assistant Secretary of the Company as
having been duly adopted by the Board of Directors of the Company, or by the
Secretary or an Assistant Secretary of the Company or the Secretary of the
Executive Committee of such Board of Directors as having been duly adopted by
such Executive Committee, or by the Secretary or an Assistant Secretary of the
Company or the Secretary of any other committee of such Board of Directors duly
authorized to act for it hereunder as having been duly adopted by such other
committee.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type and Currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Competitive Loan or
group of Competitive Loans of the same Type and Currency made on the same date
and as to which a single Interest Period is in effect, (c) a Negotiated Rate
Loan or (d) a Swingline Loan.

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.03 or 2.04 as a date on which the Company requests Loans to be made
hereunder.

“Borrowing Request” means a request by the Company for a Revolving Borrowing in
accordance with Section 2.03.

“British Pounds Sterling” or “£” means lawful money of the United Kingdom.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, except that when used in connection with a Eurocurrency Loan or
an Alternative Currency Loan, “Business Day” also shall exclude any day on which
dealings in foreign currencies and exchange between banks may not be carried on
in London, England or New York, New York or, in the case of an Alternative
Currency Loan denominated in a currency other than British Pounds Sterling, the
place designated by the Administrative Agent from time to time as the place for
payments in such currency.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Company; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the board of directors of
the Company nor (ii) appointed by directors so nominated.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence of any of the following after the date of
this Agreement: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the date hereof regardless of the date enacted,
adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans, Negotiated Rate Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means Beam Inc., a Delaware corporation.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Company for Competitive Bids in
accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to a Competitive Bid as
contemplated by Section 2.04.

“Consolidated Capitalization” means, at any time, the sum of (a) Consolidated
Total Indebtedness, (b) Consolidated Stockholders’ Equity and (c) deferred
income taxes of the Company and its Subsidiaries, all determined on a
consolidated basis for each such item in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period of four consecutive fiscal quarters,
Consolidated Net Income for such period, excluding, to the extent included in
determining such Consolidated Net Income, extraordinary items, noncash
restructuring charges, noncash nonrecurring charges, losses from asset
impairments and gains or losses resulting from the sale of assets not in the
ordinary course of business, plus, without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of
(i) Consolidated Interest Expense for such period, (ii) income taxes for such
period, and (iii) depreciation and amortization of intangibles for such period,
all determined on a consolidated basis for each such item in accordance with
GAAP.

“Consolidated Interest Expense” means, for any period, the gross interest
expense of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period, net income for the Company and
the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Tangible Assets” means the excess over current liabilities of
all assets as determined by the Company and set forth in a consolidated balance
sheet of the Company and its consolidated Subsidiaries prepared in accordance
with GAAP as of a date within 90 days of the date of such determination, after
deducting goodwill, trademarks, patents, other like intangibles and the minority
interest of others.

“Consolidated Stockholders’ Equity” means, at any time, the total stockholders’
equity of the Company and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, but excluding the effect of any charges for the
impairment of goodwill or other intangible assets recorded after the date of
this Agreement.

“Consolidated Total Indebtedness” means the aggregate amount of all Indebtedness
of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Currency”, when used in reference to any amount, refers to whether such amount
is denominated in (a) Dollars, (b) British Pounds Sterling, (c) Euro or (d) in
respect of any Competitive Borrowing denominated in another Alternative
Currency, such Alternative Currency.

 

7



--------------------------------------------------------------------------------

“Currency Equivalent” means the Dollar Equivalent or the Alternative Currency
Equivalent, as the case may be, of the Applicable Currency.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder
unless such Lender’s failure to fund such Loan is based on such Lender’s good
faith determination that the conditions precedent to funding such Loan under
this Agreement have not been satisfied and such Lender has notified the
Administrative Agent in writing to that effect, (b) notified the Company, the
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with any of its funding obligations under this Agreement unless the
subject of a good faith dispute or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after written request by the
Administrative Agent (based on the reasonable belief that such Lender may not
fulfill its funding obligations), to confirm that it will comply with the terms
of this Agreement relating to its funding obligations under this Agreement,
unless the subject of a good faith dispute, provided that any such Lender shall
cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days after the date when due unless
subject to a good faith dispute, or (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding or appointment, or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, provided that a Lender shall not be a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof.

“Denomination Date” means, in relation to any Alternative Currency Borrowing,
the date that is two Business Days before the date such Borrowing is made.

 

8



--------------------------------------------------------------------------------

“Disclosed Matters” means the matters described in any filings made by the
Company from time to time with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended.

“Dollar Equivalent” means, with respect to an amount of any Alternative Currency
on any date, the amount of Dollars that may be purchased with such amount of the
Alternative Currency at the Spot Exchange Rate with respect to the Alternative
Currency on such date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

9



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on or after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived; (c) the filing pursuant to, prior to the
effectiveness of the applicable provisions of the Pension Act, Section 412(d) of
the Code or Section 303(d) of ERISA or, on or after the effectiveness of the
applicable provisions of the Pension Act, Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) on and after the effectiveness of the
applicable provisions of the Pension Act, a determination that any Plan is, or
is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code); (e) the incurrence by the Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (f) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by the Company or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or, on and after
the effectiveness of the applicable provisions of the Pension Act, in endangered
or critical status, within the meaning of Section 305 of ERISA.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article 7.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, J.P. Morgan
Europe Limited, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of the Company hereunder,
(a) income, franchise or similar taxes imposed on (or measured by) its net
income by the jurisdiction under the laws of which the Administrative Agent,
J.P. Morgan Europe Limited, such Lender, such Issuing Bank or other such
recipient is organized or in which its principal office is located or in which
it is doing business, or, in the case of any Lender, in which its applicable
lending office is located, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction described
in clause (a) above, (c) other than an assignee pursuant to a request by the
Company under Section 2.20(b), any United States withholding tax that (i) is in
effect and would apply to amounts payable to such Person, at the time such
Person becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Person (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Company with respect to any withholding tax pursuant
to Section 2.18(a) or (ii) is attributable to such Person’s failure to comply
with Sections 2.18(e) through (i), (d) Taxes resulting from FATCA and (e) Taxes
imposed by any jurisdiction or any political subdivision thereof as a result of
a connection between the Person and such jurisdiction or political subdivision
(other than a connection resulting solely from executing, delivering or
performing its obligations or receiving a payment under, or enforcing, this
Agreement).

“Existing Credit Agreement” means the Three-Year Revolving Credit Agreement
dated as of February 3, 2010, among the Company, Fortune Brands Finance UK
P.L.C., a public limited company organized under the laws of England and Wales,
the lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
current or future regulations or official interpretations thereof; provided,
FATCA shall also include any amendments to Sections 1471 through 1474 of the
Internal Revenue Code if, as amended, FATCA provides a commercially reasonable
mechanism to avoid the tax imposed thereunder by satisfying the information
reporting and other requirements of FATCA.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

11



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Fitch” means Fitch, Inc., or any successor thereto.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

“Funded Debt” of any Person means (a) all indebtedness for money borrowed which
by its terms matures more than 12 months from the creation, extension or renewal
thereof or which is extendible or renewable at the option of the obligor on such
indebtedness to a time more than 12 months after its creation, extension or
renewal and (b) all guarantees, direct or indirect, of such indebtedness of
others or of dividends; provided that Funded Debt shall not include endorsements
of negotiable instruments for collection, deposit or negotiation and guarantees
by the Company or a Restricted Subsidiary arising in connection with the sale,
discount, guarantee or pledge of notes, chattel mortgages, leases, accounts
receivable, trade acceptances and other paper arising, in the ordinary course of
business, out of installment or conditional sales to or by, or transactions
involving title retention with, distributors, dealers or other customers, of
merchandise, equipment or services. The Company or a Restricted Subsidiary shall
be deemed to have assumed any Funded Debt secured by any mortgage upon any of
its property or assets whether or not it has actually done so.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
the United Kingdom, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

12



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in paragraph (h) of Section 9.04.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all Capital Lease
Obligations of such Person and (d) all Guarantees by such Person of Indebtedness
of others described in this definition. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under this Agreement.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

13



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
November 2011, relating to the Company and the Transactions.

“Interest Coverage Ratio” means the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense, each as calculated as at the end of any
fiscal quarter ending on or after the Effective Date for the period of four
prior consecutive fiscal quarters then ended.

“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.09.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing, (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid and (e) with respect to any
Negotiated Rate Loan, the last day of the Interest Period applicable to such
Negotiated Rate Loan and any other day during such Interest Period on which
interest therein is payable, as separately agreed between the Company and the
applicable Lender.

“Interest Period” means (a) with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect (or, with the consent of each Lender
participating in such Borrowing, such other time period as the Company may
request), (b) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than seven days or more than 180 days) commencing on the date of
such Borrowing and ending on the date specified in the applicable Competitive
Bid Request and (c) with respect to any Negotiated Rate Borrowing, the period
commencing on the date of such Borrowing and ending on such date as shall be
mutually agreed upon between the Company and the applicable Lender; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in

 

14



--------------------------------------------------------------------------------

the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Issuing Bank” means any of JPMorgan Chase Bank, N.A., Bank of America, N.A. or
one or more other Lenders designated by the Company who agree to become Issuing
Banks, in each case in its capacity as an issuer of Letters of Credit hereunder,
and its successors in such capacity as provided in Section 2.07(i). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.07 with respect to
such Letters of Credit).

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“LC Commitment” means (a) in the case of each of JPMorgan Chase Bank, N.A. and
Bank of America, N.A., $100,000,000 and (b) in the case of any other Issuing
Bank, such amount as shall be agreed upon between the Company and such Issuing
Bank.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
made on any Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (determined based upon Assigned
Dollar Values, in the case of Letters of Credit denominated in Alternative
Committed Currencies) plus (b) the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Company at such time
(determined based upon Assigned Dollar Values, in the case of LC Disbursements
denominated in Alternative Committed Currencies). The LC Exposure of any Lender
at any time shall be its Applicable Revolving Commitment Percentage of the total
LC Exposure at such time.

 

15



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders and the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.07 of
this Agreement.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Total
Indebtedness to (b) Consolidated Capitalization.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate per annum determined by reference to the British Bankers’
Association Interest Settlement Rates for deposits with a maturity comparable to
such Interest Period denominated in the Currency in which such Eurocurrency
Borrowing is denominated as reflected on the Reuters “LIBOR01” screen (or on any
successor or substitute page of the Reuters Service, providing rate quotations
comparable to those currently provided on such Service, as determined by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, from time to
time for purposes of providing quotations of interest rates applicable to
deposits of Currency in which such Borrowing is denominated) at approximately
11:00 a.m., London time, on the Quotation Day for the currency in which such
Borrowing is denominated. In the event that such rate is not available at such
time for any reason, then the “LIBO Rate” with respect to such Eurocurrency
Borrowing for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 (or in the case of Eurocurrency Borrowings denominated in an
Alternative Currency, deposits with a Dollar Equivalent of $5,000,000) and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent or J.P. Morgan Europe Limited, as applicable,
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the Quotation Day for the Currency in which such
Borrowing is denominated prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means any loan made by a Lender to the Company pursuant to this
Agreement.

 

16



--------------------------------------------------------------------------------

“Local Time” means (a) with respect to any Loan or Borrowing denominated in
Dollars, New York City time and (b) with respect to any Loan or Borrowing
denominated in any Alternative Currency, London time (or such other time as J.P.
Morgan Europe Limited may designate in respect of the applicable currency).

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole or (b) the rights of or remedies available to the Lenders under
this Agreement.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Company and the Subsidiaries in an aggregate principal amount
exceeding $50,000,000.

“Material Subsidiary” means any Subsidiary that is (a) a Restricted Subsidiary
or (b) a “significant subsidiary” of the Company within the meaning of
Regulation S-X of the Securities and Exchange Commission (or any successor
provision).

“Maturity Date” means December 14, 2016.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“MLA Cost” means the cost imputed to the Lenders in connection with a Borrowing
denominated in British Pounds Sterling in compliance with the Mandatory Liquid
Asset requirements of the Bank of England during an Interest Period (or part of
an Interest Period), expressed as a rate per annum and determined in accordance
with Exhibit C.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“mortgage” means any mortgage, pledge or security interest.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negotiated Rate Loan” means a Loan made to the Company by a Lender pursuant to
a Negotiated Rate Loan Request in such principal amount, for such Interest
Period and having such interest rate(s) and repayment terms as shall, in each
case, be mutually agreed upon between the Company and such Lender.

 

17



--------------------------------------------------------------------------------

“Negotiated Rate Loan Request” means a request by the Company for a Lender to
make a Negotiated Rate Loan, which shall be delivered to such Lender (with a
copy to the Administrative Agent) in writing, by facsimile transmission or by
telephone, immediately confirmed in writing, and which shall specify the amount
to be borrowed and the proposed Borrowing Date, Currency and Interest Period.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Obligations” means (a) the obligation of the Company to pay the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (b) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company under this Agreement.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“PATRIOT Act” has the meaning assigned to such term in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

18



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Quotation Day” in respect of the determination of the LIBO Rate for any
Interest Period (a) for any Eurocurrency Borrowing in Dollars or any Alternative
Currency (other than British Pounds Sterling), means the day on which quotations
would ordinarily be given by prime banks in the London interbank market for
deposits in the Currency in which such Borrowing is denominated for delivery on
the first day of such Interest Period; provided, that if quotations would
ordinarily be given on more than one date, the Quotation Day for such Interest
Period shall be the last of such dates and (b) for any Eurocurrency Borrowing
denominated in British Pounds Sterling, means the first day of such Interest
Period.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Revolving Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article 7, and for all purposes after the Loans become due and
payable pursuant to Article 7 or the Revolving Commitments expire or terminate,
the outstanding Competitive Loans and Negotiated Rate Loans of the Lenders shall
be included in their respective Revolving Credit Exposures in determining the
Required Lenders.

“Restricted Subsidiary” means any Subsidiary other than (a) each Subsidiary
organized and existing under laws other than the laws of the United States or a
State thereof, (b) each Subsidiary substantially all of the physical properties
of which are located, or substantially all of the business of which is carried
on, outside of the United States, (c) each Subsidiary the primary business of
which consists of finance, banking, credit, leasing, insurance, financial
services, or similar operations or any combination thereof, (d) each Subsidiary
the primary business of which consists of the ownership, construction,
management, operation, sale or leasing of real property or improvements thereon,
similar operations or any

 

19



--------------------------------------------------------------------------------

combination thereof, (e) each Subsidiary the primary business of which consists
of the exploration for, or the extraction, production, transporting or marketing
of petroleum or gas or other extracted substances, or similar operations or any
combination thereof, (f) each Subsidiary the primary business of which consists
of the ownership or operation of one or more transportation businesses or
facilities or equipment related thereto or similar operations or any combination
thereof, (g) each Subsidiary the primary business of which consists of obtaining
funds with which to make investments outside of the United States, (h) each
Subsidiary substantially all of the assets of which consist of the ownership
directly or indirectly of the Equity Interests of one or more Subsidiaries
covered by the preceding clauses (a) through (g), (i) each Subsidiary which the
Company or any Subsidiary is, by the terms of the final order of any court of
competent jurisdiction from which no further appeal may be taken, required to
dispose of and which shall by Board Resolution be determined not to be a
Restricted Subsidiary, effective as of the date specified in such resolution and
(j) any entity a majority of the voting Equity Interests of which shall at the
time be owned directly or indirectly by one or more entities specified in the
preceding clauses (a) through (i); provided that the Board of Directors may by
Board Resolutions declare any such Subsidiary to be a Restricted Subsidiary,
effective as of the date such resolution is adopted. For purposes of this
definition and any provisions of this Agreement in which the term Restricted
Subsidiary appears, the term “Subsidiary” means, at any date, any entity of
which the Company, or the Company and one or more Subsidiaries, directly or
indirectly own outstanding Equity Interests having voting power sufficient to
elect, under ordinary circumstances (not dependent upon the happening of a
contingency), a majority of the directors or persons performing similar
functions.

“Revaluation Date” means (a) with respect to an Alternative Currency Borrowing,
the last day of each Interest Period with respect to such Borrowing (and if such
Interest Period has a duration of more than three months, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period) and (b) with respect to
any Alternative Currency Letter of Credit or Alternative Currency LC
Disbursement, the last day of each March, June, September and December (or if
such last day is not a Business Day, the next succeeding Business Day).

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Swingline
Loans and in Letters of Credit hereunder, expressed as an amount representing
the maximum aggregate amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.10, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04, (c) increased pursuant to
Section 2.08 and (d) decreased, in the case of a Defaulting Lender, pursuant to
Section 2.24(f). The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender shall have assumed its Revolving Commitment, as applicable.

 

20



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans
denominated in Dollars, plus (b) its LC Exposure at such time, plus (c) its
Swingline Exposure at such time, plus (d) the Assigned Dollar Value at such time
of the outstanding principal amount of such Lender’s Revolving Loans denominated
in Alternative Committed Currencies.

“Revolving Loan” means a Loan made to the Company pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Service, or any successor thereto.

“Secured Debt” means indebtedness for money borrowed if such indebtedness is
secured by a mortgage upon any assets of the Company or a Restricted Subsidiary,
including in such assets, without limitation, shares of stock or indebtedness of
any Restricted Subsidiary owned by the Company or another Restricted Subsidiary.
Indebtedness secured by mortgages on property existing at the time it is
acquired and mortgages securing any part of the purchase price of property
purchased, constructed or improved shall be deemed to be indebtedness for money
borrowed. The Company or a Restricted Subsidiary shall be deemed to have assumed
any indebtedness secured by any mortgage upon any of its property or assets
whether or not it has actually done so.

“Spot Exchange Rate” means, on any day, (a) with respect to any Alternative
Currency in relation to Dollars, the spot rate at which Dollars are offered on
such day for such Alternative Currency which appears on page FX of the Reuters
Screen at approximately 11:00 a.m., London time (and if such spot rate is not
available on the applicable page of the Reuters Screen, such spot rate as quoted
by J.P. Morgan Europe Limited at approximately 11:00 a.m., London time) and
(b) with respect to Dollars in relation to any specified Alternative Currency,
the spot rate at which such specified Alternative Currency is offered on such
day for Dollars which appears on page FXFX of the Reuters Screen at
approximately 11:00 a.m., London time (and if such spot rate is not available on
the applicable page of the Reuters Screen, such spot rate as quoted by J.P.
Morgan Europe Limited at approximately 11:00 a.m., London time). For purposes of
determining the Spot Exchange Rate in connection with an Alternative Currency
Borrowing, such Spot Exchange Rate shall be determined as of the Denomination
Date for such Borrowing with respect to transactions in the applicable
Alternative Currency that will settle on the date of such Borrowing.

 

21



--------------------------------------------------------------------------------

“SPV” has the meaning specified in paragraph (h) of Section 9.04.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Revolving Commitment Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means each of JPMorgan Chase Bank, N.A. and Bank of America,
N.A., in its capacity as a lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the Lenders hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Credit Exposure” means, at any time, the sum of (a) the total Revolving
Credit Exposure of the Lenders at such time, plus (b) the outstanding principal
amount of Competitive Loans and Negotiated Rate Loans of the Lenders at such
time that are denominated in Dollars, plus (c) the Assigned Dollar Value at such
time of the outstanding principal amount of all Competitive Loans and Negotiated
Rate Loans of the Lenders at such time that are denominated in Alternative
Currencies.

 

22



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by the Company
of this Agreement, (b) the consummation of the transactions contemplated hereby
and (c) the borrowing of the Loans and the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate, (b) the Alternate Base
Rate, (c) in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate or (d) in the case of a Negotiated Rate Loan or Borrowing, the rate
negotiated between the Company and the applicable Lender.

“Value” means, as to any sale and lease back transaction to which Section 6.03
applies, the product of (a) the net proceeds from any such sale (less the amount
applied in connection with such sale to the retirement of outstanding Funded
Debt in accordance with Section 6.03(c)) and (b) a fraction, the numerator of
which is the number of full years of the term of the lease relating to such
property (without regard to any options to renew or extend such term) remaining
at the time of the determination of such value and the denominator of which is
the number of full years of such term at the time of such sale.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” has the meaning assigned to such term in Section 2.18(a).

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Currency (e.g., a “Dollar
Loan”) or by Class, Type and Currency (e.g., a “Eurocurrency Dollar Revolving
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by
Currency (e.g., a “Dollar Borrowing”) or by Class, Type and Currency (e.g., a
“Eurocurrency Dollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word

 

23



--------------------------------------------------------------------------------

“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on such assignments
set forth herein), (c) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. If the Company prepares the financial
statements it files with the Securities and Exchange Commission in accordance
with International Financial Reporting Standards (“IFRS”), as issued by the
International Accounting Standards Board and/or as otherwise required or
permitted by the Securities and Exchange Commission, (i) IFRS shall be treated
as GAAP for purposes of this Agreement, including Section 5.01 and each of the
defined terms in Section 1.01 that refers to GAAP, and no reconciliation of IFRS
to GAAP shall be required for any period or any purpose under this Agreement;
(ii) the Interest Coverage Ratio and the Leverage Ratio shall be amended, to the
extent necessary or appropriate, to give effect to any change in accounting
principles or policies arising from differences between GAAP and IFRS, each as
applied by the Company in preparing the IFRS financial statements it files with
the Securities and Exchange Commission, to preserve, to the maximum extent
possible, the same effect as if such ratios were computed in accordance with
GAAP as in effect on the date of this Agreement (as applied by

 

24



--------------------------------------------------------------------------------

the Company in the financial statements it files with the Securities and
Exchange Commission for the fiscal year ended December 31, 2011); and (iii) the
amendments referred to in clause (ii) shall become effective at such time as may
be agreed by the Company and the Administrative Agent, without any other vote or
consent of Lenders, notwithstanding anything in Section 9.02 to the contrary.

ARTICLE 2

THE CREDITS

Section 2.01. Revolving Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans in Dollars or in any
Alternative Committed Currency to the Company from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (b) the Total Credit Exposure exceeding the total Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Company may borrow, prepay and reborrow Revolving Loans.

Section 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. Each Competitive Loan
and Negotiated Rate Loan shall be made in accordance with the procedures set
forth in Section 2.04. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Commitments, Negotiated Rate Loan agreements, and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.15, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Company may request in
accordance herewith (except that a Revolving Borrowing denominated in an
Alternative Committed Currency must be comprised entirely of Eurocurrency
Loans), (ii) each Competitive Borrowing shall be comprised entirely of
Eurocurrency Loans or Fixed Rate Loans as the Company may request in accordance
herewith and (iii) each Negotiated Rate Loan shall be denominated in Dollars or
an Alternative Currency as agreed between the Company and the applicable Lender.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
(i) affect the obligation of the Company to repay such Loan in accordance with
the terms of this Agreement or (ii) result in the Company incurring any
additional cost or expense (including pursuant to Section 2.16, 2.18 or 2.21).

 

25



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.07(e). Each
Competitive Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Each Negotiated Rate
Borrowing shall be in an aggregate amount that is separately agreed between the
Company and the applicable Lender. Each Swingline Loan shall be in an amount
that is an integral multiple of $100,000 and not less than $500,000. Subject to
Section 2.15, Loans made pursuant to any Alternative Currency Borrowing shall be
made in the Alternative Currency specified in the applicable Borrowing Request
or Competitive Bid Request in an aggregate amount equal to the Alternative
Currency Equivalent of the Dollar amount specified in such Borrowing Request or,
in the case of a Competitive Borrowing, the Dollar amount accepted pursuant to
Section 2.04 (in each case as determined by J.P. Morgan Europe Limited based
upon the applicable Spot Exchange Rate as of the Denomination Date for such
Borrowing (which determination shall be conclusive absent manifest error));
provided that for purposes of the borrowing amounts specified above, each
Alternative Currency Borrowing shall be deemed to be in a principal amount equal
to its Assigned Dollar Value. Borrowings of more than one Type, Class and
Currency may be outstanding at the same time; provided that there shall not at
any time be more than a total of eight Eurocurrency Revolving Borrowings
outstanding in any Currency.

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing (other
than to continue a Borrowing denominated in an Alternative Committed Currency
for a one-month Interest Period, which shall not affect the Company’s
obligations to repay such Borrowing on the Maturity Date, together with accrued
interest thereon and any other amounts payable pursuant to Section 2.17, if any)
if the Interest Period requested with respect thereto would end after the
Maturity Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company shall notify the Administrative Agent and, in the case of
Revolving Borrowings denominated in any Alternative Committed Currency, J.P.
Morgan Europe Limited, of such request by telephone (a) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in an Alternative
Committed Currency, not later than 9:00 a.m., New York City time,

 

26



--------------------------------------------------------------------------------

three Business Days before the date of the proposed Borrowing or (c) in the case
of an ABR Borrowing, not later than 10:30 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent (and, in the case of an Alternative Currency Borrowing,
J.P. Morgan Europe Limited) of a written Borrowing Request in the form of
Exhibit E or any other form approved by the Administrative Agent and signed by
the Company. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount (expressed in Dollars) and Currency (which must be
Dollars or an Alternative Committed Currency) of the requested Borrowing;

(ii) the requested Borrowing Date, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing (if denominated in
Dollars) or a Eurocurrency Borrowing (if denominated in an Alternative Committed
Currency). If no election as to the Currency of the requested Revolving
Borrowing is specified, then the requested Revolving Borrowing shall be
denominated in Dollars. If no Interest Period is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the Company shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent (in the case of Revolving Borrowings denominated in
Dollars) or J.P. Morgan Europe Limited (in the case of Revolving Borrowings
denominated in any Alternative Committed Currency) shall advise each applicable
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

 

27



--------------------------------------------------------------------------------

Section 2.04. Competitive Bid and Negotiated Rate Loan Procedures. (a) Subject
to the terms and conditions set forth herein, from time to time during the
Availability Period the Company may request Competitive Bids and may (but shall
not have any obligation to) accept Competitive Bids and borrow Competitive Loans
denominated in Dollars or any Alternative Currency; provided that the Total
Credit Exposure at any time shall not exceed the total Revolving Commitments. To
request Competitive Bids, the Company shall notify the Administrative Agent and,
in the case of a Borrowing denominated in any Alternative Currency, J.P. Morgan
Europe Limited, of such request by telephone, (i) in the case of a Eurocurrency
Borrowing denominated in Dollars, not later than 11:00 a.m., New York City time,
four Business Days before the date of the proposed Borrowing, (ii) in the case
of a Eurocurrency Borrowing denominated in any Alternative Currency, not later
than 9:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing, and (iii) in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that the Company may submit up to (but not more
than) two Competitive Bid Requests on the same day, but a Competitive Bid
Request shall not be made within five Business Days after the date of any
previous Competitive Bid Request from the Company, unless any and all such
previous Competitive Bid Requests shall have been withdrawn or all Competitive
Bids received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent and, if applicable, J.P. Morgan Europe Limited, of a
written Competitive Bid Request in a form approved by the Administrative Agent
or J.P. Morgan Europe Limited, as applicable, and signed by the Company. Each
such telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

(iv) the aggregate amount (expressed in Dollars) and Currency of the requested
Borrowing;

(v) the requested Borrowing Date, which shall be a Business Day;

(vi) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;

(vii) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(viii) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

28



--------------------------------------------------------------------------------

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent or J.P. Morgan Europe Limited, as applicable,
shall notify the Lenders of the details thereof by facsimile, inviting such
Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Company in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent or J.P. Morgan Europe Limited, as applicable, and must be received by the
Administrative Agent (and, in the case of an Alternative Currency Borrowing,
J.P. Morgan Europe Limited) by facsimile, (i) in the case of a Eurocurrency
Competitive Borrowing denominated in Dollars, not later than 11:00 a.m., New
York City time, three Business Days before the proposed date of such Competitive
Borrowing, (ii) in the case of a Eurocurrency Competitive Borrowing denominated
in any Alternative Currency, not later than 11:00 a.m., New York City time,
three Business Days before the proposed date of such Competitive Borrowing and
(iii) in the case of a Fixed Rate Borrowing, not later than 12:00 noon, New York
City time, on the proposed date of such Competitive Borrowing. Competitive Bids
that do not conform substantially to the form approved by the Administrative
Agent may be rejected by the Administrative Agent and the Administrative Agent
shall notify the applicable Lender as promptly as practicable. Each Competitive
Bid shall specify (i) the principal amount (expressed in Dollars and which shall
be a minimum of $5,000,000 and an integral multiple of $1,000,000 and which may
equal the entire principal amount of the Competitive Borrowing requested by the
Company) and Currency of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.

(c) The Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall
promptly notify the Company by facsimile of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Company may accept or
reject any Competitive Bid. The Company shall notify the Administrative Agent
(and, in the case of an Alternative Currency Borrowing, J.P. Morgan Europe
Limited) by telephone, confirmed by facsimile in a form approved by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, whether and
to what extent it has decided to accept or reject each Competitive Bid (i) in
the case of a Eurocurrency Competitive Borrowing denominated in Dollars, not
later than 12:00 noon, New York City time, three Business Days before the date
of the proposed Competitive Borrowing, (ii) in the

 

29



--------------------------------------------------------------------------------

case of a Eurocurrency Competitive Borrowing denominated in an Alternative
Currency, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Competitive Borrowing and (iii) in the case of a
Fixed Rate Borrowing, not later than 1:00 p.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of the
Company to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Company shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Company rejects a Competitive Bid made at
a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Company shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Company may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
amount of $1,000,000 or any integral multiple thereof, and in calculating the
pro rata allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Company. A notice given by the Company pursuant to this paragraph shall be
irrevocable.

(e) The Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall
promptly notify each bidding Lender by facsimile whether or not its Competitive
Bid has been accepted (and, if so, the amount and Competitive Bid Rate so
accepted), and each successful bidder will thereupon become bound, subject to
the terms and conditions hereof, to make the Competitive Loan in respect of
which its Competitive Bid has been accepted.

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Company at least one quarter of an hour earlier than the time by which the other
Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (b) of this Section.

(g) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period the Company may make Negotiated Rate Loan
Requests to any Lender or Lenders and may (but shall not have any obligation to)
borrow Negotiated Rate Loans denominated in Dollars or any Alternative Currency;
provided that the Total Credit Exposure at any time shall

 

30



--------------------------------------------------------------------------------

not exceed the total Revolving Commitments. If the Company and any Lender agree
to the terms of a Negotiated Rate Loan to be made on a Borrowing Date pursuant
to a Negotiated Rate Loan Request, the Company and such Lender shall promptly
notify by telephone the Administrative Agent and, if applicable, J.P. Morgan
Europe Limited of the aggregate amount (expressed in Dollars) and Currency of
the Negotiated Rate Loan to be made on such Borrowing Date and the respective
interest rate, Interest Period and Interest Payment Dates therefor. Each Lender
that agrees to make a Negotiated Rate Loan shall, at such time, on such
Borrowing Date and at such location as shall be mutually agreed upon between the
Company and such Lender, make available to the Company the amount of the
Negotiated Rate Loan to be made by such Lender, in immediately available funds.

Section 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each of the Swingline Lenders agrees to make Swingline Loans in Dollars
to the Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding
$150,000,000, (ii) the aggregate principal amount of outstanding Swingline Loans
made by a single Swingline Lender exceeding $75,000,000 or (iii) the Total
Credit Exposure exceeding the total Revolving Commitments; provided that neither
Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile), not later than
12:00 noon, New York City time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise each Swingline Lender of any such
notice received from the Company. Each Swingline Lender shall make each
Swingline Loan available to the Company by means of an immediately available
credit to the general deposit account of the Company with such Swingline Lender
or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.07(e), by remittance to the applicable
Issuing Bank by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) Either Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day,
require the Lenders to acquire participations on such Business Day in all or a
portion (in such case, ratably from the Swingline Lenders) of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of

 

31



--------------------------------------------------------------------------------

Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Revolving Commitment
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lenders ratably (50% to
each Swingline Lender), such Lender’s Applicable Revolving Commitment Percentage
of such Swingline Loan or Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lenders ratably (50% to each Swingline Lender) the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participation in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
either Swingline Lender from the Company (or other party on behalf of the
Company) in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Company of any
default in the payment thereof.

Section 2.06. Funding of Borrowings. (a) Each Lender shall make each Revolving
Loan denominated in Dollars (other than any Negotiated Rate Loan) to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time (or time of such other city
designated by the Administrative Agent), to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.05. Each
Lender shall make each Loan (other than any Negotiated Rate Loan) denominated in
an Alternative Currency to be made by it hereunder on the proposed date thereof
by wire transfer of immediately available funds by 1:00 p.m., London time (or
time of such other city designated by J.P. Morgan Europe

 

32



--------------------------------------------------------------------------------

Limited), to the account of J.P. Morgan Europe Limited most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent or
J.P. Morgan Europe Limited, as applicable, will make such Loans available to the
Company by promptly crediting, before 2:00 p.m. Local Time, the amounts so
received, in like funds, to an account of the Company maintained with (i) the
Administrative Agent in New York City, in the case of Loans denominated in
Dollars, and (ii) J.P. Morgan Europe Limited in London (or such other city as
J.P. Morgan Europe Limited may designate in respect of the applicable currency),
in the case of Loans denominated in any Alternative Currency, in each case
designated by the Company in the applicable Borrowing Request or Competitive Bid
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.07(e) shall be remitted by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, to the
applicable Issuing Bank. Each Lender making a Negotiated Rate Loan shall make
such Loan on the date, at the time and to the account of the Company separately
agreed between such Lender and the Company.

(b) Unless the Administrative Agent (and, in the case of an Alternative Currency
Borrowing, J.P. Morgan Europe Limited) shall have received notice from a Lender
prior to the proposed date (or, with respect to any ABR Borrowing, prior to the
proposed time) of any Borrowing (other than any Negotiated Rate Borrowing) that
such Lender will not make available to the Administrative Agent or J.P. Morgan
Europe Limited, as applicable, such Lender’s share of such Borrowing, the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Company a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, then the
applicable Lender and the Company severally agree to pay to the Administrative
Agent or J.P. Morgan Europe Limited, as applicable, forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Company to but excluding the date of
payment to the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, at (i) in the case of such Lender, the greater of (A)(1) the Federal
Funds Effective Rate (in the case of Loans denominated in Dollars) or (2) the
rate reasonably determined by J.P. Morgan Europe Limited to be the cost to it of
funding such amount (in the case of Loans denominated in any other Currency) and
(B) a rate determined by the Administrative Agent or J.P. Morgan Europe Limited,
as applicable, in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Company, the higher of (A) the interest
rate applicable to the Loan in respect of which such payment is owed or (B) the
Administrative Agent’s or J.P. Morgan Europe Limited’s cost of funds, as
applicable. If such Lender pays such amount to the Administrative Agent or J.P.
Morgan Europe Limited, as applicable, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

33



--------------------------------------------------------------------------------

Section 2.07. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Issuing Bank agrees to issue Letters of Credit
upon the request of the Company, which request shall be in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Company to,
or entered into by the Company with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have
been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the Company also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $200,000,000,
(ii) the Total Credit Exposure shall not exceed the total Revolving Commitments,
(iii) each Lender’s Revolving Credit Exposure shall not exceed such Lender’s
Revolving Commitment and (iv) the portion of LC Exposure attributable to Letters
of Credit issued by each Issuing Bank shall not exceed such Issuing Bank’s LC
Commitment. Each Letter of Credit shall be denominated in Dollars or in an
Alternative Committed Currency.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

34



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Revolving Commitment Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Revolving Commitment Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Company on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Company for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying in the currency in which such LC Disbursement is denominated to the
Administrative Agent an amount equal to such LC Disbursement not later than
(i) if the Company shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on any Business Day, then 12:00 noon, New York
City time, on such Business Day or (ii) otherwise, 12:00 noon, New York City
time, on the Business Day immediately following the day that the Company
receives such notice; provided that, if such LC Disbursement is not less than
$500,000, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Revolving Commitment Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Revolving Commitment Percentage of the payment then due from the
Company, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the

 

35



--------------------------------------------------------------------------------

Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Revolving Loan and shall not relieve the Company of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. None of
the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have

 

36



--------------------------------------------------------------------------------

exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Company by telephone (confirmed by
facsimile) or by electronic communication, if arrangements for doing so have
been approved by the applicable Issuing Bank and the recipient, of such demand
for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.14(e) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.13(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous

 

37



--------------------------------------------------------------------------------

Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit or cause to be deposited in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article 7. Such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time. If the Company provides an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within three Business Days after all Events of Default have been
cured or waived.

Section 2.08. Incremental Revolving Commitments. (a) The Company may, by written
notice to the Administrative Agent from time to time, request that the total
Revolving Commitments be increased; provided that (i) the aggregate amount of
such increase shall not exceed $250,000,000, (ii) no Lender shall be required to
provide any such incremental commitment and (iii) the conditions precedent to
each borrowing set forth in Section 4.02 are satisfied at the time of any such
request. Such notice shall set forth the amount of the requested increase in the
Revolving Commitments (which shall be in minimum increments of $10,000,000) and
the date on which such increase is requested to become

 

38



--------------------------------------------------------------------------------

effective (which shall be not less than 10 Business Days nor more than 60 days
after the date of such notice and which, in any event, must be on or prior to
the Maturity Date). The Company may arrange for one or more banks or other
entities (any such bank or other entity being called an “Augmenting Lender”),
which may include any Lender, to extend Revolving Commitments or increase their
existing Revolving Commitments in an aggregate amount equal to the requested
increase; provided that, notwithstanding the foregoing, no Person shall become a
Lender without the prior written consent of the Administrative Agent and each
Issuing Bank and Swingline Lender (which shall not be unreasonably withheld).
The Company and each Augmenting Lender shall execute all such documentation as
the Administrative Agent shall reasonably specify to evidence its Revolving
Commitment and/or its status as a Lender hereunder. Any increase in the
Revolving Commitments may be made in an amount which is less than the increase
requested by the Company if the Company is unable to arrange for, or chooses not
to arrange for, Augmenting Lenders.

(b) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any increase in the Revolving Commitments pursuant to this
Section, the outstanding Revolving Loans (if any) are held by the Lenders pro
rata in accordance with their new Revolving Commitments. This may be
accomplished at the reasonable discretion of the Administrative Agent (i) by
requiring the outstanding Loans to be prepaid with the proceeds of new Loans,
(ii) by causing Lenders that are not Augmenting Lenders to assign, at the
Company’s expense, portions of their outstanding Loans to Augmenting Lenders or
(iii) by any combination of the foregoing. Any prepayment or assignment
described in this paragraph (b) shall be subject to Section 2.17, but otherwise
without premium or penalty.

Section 2.09. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section, provided that the Currency of a Revolving Borrowing
may not be changed in connection with any continuation or conversion of the
Interest Period therefor. Alternative Currency Revolving Borrowings may only be
Eurocurrency Revolving Borrowings and may not be converted to ABR Revolving
Borrowings. The Company may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings, Swingline
Borrowings or Negotiated Rate Borrowings, which may not be converted or
continued.

 

39



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent (and, in the case of an Alternative Currency Borrowing,
J.P. Morgan Europe Limited) of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent (and, in the case of an
Alternative Currency Borrowing, J.P. Morgan Europe Limited) of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Company.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing (in the case of
Loans denominated in Dollars only) or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

40



--------------------------------------------------------------------------------

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
a Eurocurrency Revolving Borrowing with an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent or J.P. Morgan
Europe Limited, as applicable, at the request of the Required Lenders, so
notifies the Company, then so long as an Event of Default is continuing, (i) no
outstanding Revolving Borrowing may be converted to or continued as a
Eurocurrency Borrowing (except as provided in clause (iii) below), (ii) unless
repaid, each Eurocurrency Revolving Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Revolving Borrowing
denominated in an Alternative Committed Currency shall be continued as a
Eurocurrency Revolving Borrowing with an Interest Period of one month’s duration
at the end of the Interest Period applicable thereto.

Section 2.10. Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.12, the Total Credit Exposure would
exceed the total Revolving Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments, except as provided in Section 2.24(f) with respect to the
Revolving Commitments of Defaulting Lenders.

 

41



--------------------------------------------------------------------------------

Section 2.11. Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay (i) on the Maturity Date to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan denominated in Dollars, (ii) on the Maturity Date to J.P. Morgan
Europe Limited for the account of each Lender the then unpaid principal amount
of each Revolving Loan denominated in an Alternative Currency, (iii) to the
Administrative Agent (or, in the case of an Alternative Currency Borrowing, J.P.
Morgan Europe Limited) for the account of each Lender the then unpaid principal
amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan, (iv) in the case of the Company, to each Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Company shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested, and (v) to the applicable
Lender the then unpaid principal amount of each Negotiated Rate Loan on the
earlier of the Maturity Date and the last day of the Interest Period applicable
to such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent (and, in the case of an Alternative Currency
Borrowing, J.P. Morgan Europe Limited) shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Type and Currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent (or, in the case of an Alternative Currency Borrowing, J.P. Morgan Europe
Limited) hereunder for the account of the Lenders and each Lender’s share
thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender,
the Administrative Agent (or, in the case of an Alternative Currency Borrowing,
J.P. Morgan Europe Limited) to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Company to repay the Loans in
accordance with the terms of this Agreement.

 

42



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender or its registered assigns and
(i) with respect to any Revolving Loan, substantially in the form of Exhibit D,
and (ii) with respect to any Loan that is not a Revolving Loan, in a form
approved by the Company and the Administrative Agent, in each case appropriately
completed in conformity with this Agreement. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein or its registered assigns.

(f) Each Lender that makes any Negotiated Rate Loan shall notify the
Administrative Agent (and, in the case of an Alternative Currency Borrowing,
J.P. Morgan Europe Limited) of each such Loan and of each payment of principal
in respect thereof.

Section 2.12. Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section; provided that
the Company shall not have the right to prepay any Competitive Loan or
Negotiated Rate Loan without the prior consent of the Lender thereof.

(b) If, on any Revaluation Date, the Total Credit Exposure exceeds 105% of the
total Revolving Commitments, then the Company shall, not later than the third
Business Day after the Company receives notice thereof from the Administrative
Agent, prepay without penalty or premium (subject to Section 2.17), one or more
Borrowings in an aggregate amount sufficient to reduce the Total Credit Exposure
to an amount not exceeding the total Revolving Commitments; provided that the
Company shall not be required to prepay any Competitive Loans or Negotiated Rate
Loans pursuant to this paragraph.

(c) The Company shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Revolving Borrowing denominated in Dollars, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment
or (iii) in the case of prepayment of a Swingline Loan, not later than 12:00
noon, New York City time, on the date of prepayment. The Company shall notify
the Administrative Agent and J.P. Morgan Europe Limited by telephone (confirmed
by facsimile) of any prepayment hereunder of a Eurocurrency

 

43



--------------------------------------------------------------------------------

Revolving Borrowing denominated in any Alternative Currency, not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment of the Loans may state that
such notice is conditioned upon the effectiveness of other credit facilities as
contemplated by Section 2.10(c), in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly following receipt
of any such notice relating to a Revolving Borrowing, the Administrative Agent
or J.P. Morgan Europe Limited, as applicable, shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Currency and Type as provided in Section 2.02, except as
provided in Section 2.24(f) in connection with the prepayment of the Loans of
any Defaulting Lender. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing, except as provided in
Section 2.24(f) in connection with the prepayment of the Loans of any Defaulting
Lender. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.14.

Section 2.13. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Revolving Commitment of such Lender
(whether used or unused) during the period from and including the date of this
Agreement to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Revolving Commitment terminates, then such facility fee shall
continue to accrue on the daily amount of such Lender’s Revolving Credit
Exposure from and including the date on which its Revolving Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. The Administrative Agent will give the Company three
Business Days’ notice of the amount of the facility fee payable on each payment
date. Accrued facility fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Revolving Commitments terminate shall be payable on demand. All
facility fees in respect of Revolving Commitments shall be payable in Dollars
and shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

44



--------------------------------------------------------------------------------

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate agreed upon between such Issuing Bank and the Company per
annum on the average daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be payable in Dollars and shall
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in Dollars in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

Section 2.14. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurocurrency Competitive Borrowing, at the LIBO Rate for
the Interest Period in effect for such Borrowing plus (or minus, as applicable)
the

 

45



--------------------------------------------------------------------------------

Margin applicable to such Loan; provided that, upon request by a Lender to the
Administrative Agent and the Company, with respect to such Lender’s Eurocurrency
Revolving Loan denominated in British Pounds Sterling, such amount shall be
increased by the MLA Cost.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Each Negotiated Rate Loan shall bear interest at the rate agreed by the
Company and the applicable Lender.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Company hereunder (other than with
respect to any Negotiated Rate Loan) is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% per annum plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section. If all or a portion
of the principal amount of any Negotiated Rate Loan shall not be paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall, without limiting any rights of any Lender under this Agreement, bear
interest, after as well as before judgment, at such rate per annum as shall be
mutually agreed upon between the Company and the applicable Lender or, in the
absence of such agreement, at the rate determined pursuant to the preceding
sentence.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days
(subject to any agreement to the contrary, in the case of Negotiated Rate
Loans), except that interest on Borrowings denominated in British Pounds
Sterling and interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or, except in the case of Borrowings denominated

 

46



--------------------------------------------------------------------------------

in British Pounds Sterling, 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any Currency:

(a) the Administrative Agent (in the case of any Revolving Borrowing denominated
in Dollars) or J.P. Morgan Europe Limited (in the case of any Revolving
Borrowing denominated in any Alternative Currency) determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for the Currency in which such Eurocurrency Borrowing
is or is to be denominated (the “Applicable Currency”) for such Interest Period;
or

(b) the Administrative Agent (and J.P. Morgan Europe Limited, in the case of any
Revolving Borrowing denominated in any Alternative Currency) is advised by the
Required Lenders (or, in the case of a Eurocurrency Competitive Loan, the Lender
that is required to make such Loan) that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period for the Applicable Currency will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing denominated in the Applicable Currency
as, a Eurocurrency Borrowing shall be ineffective, and such Borrowing shall be
converted to or continued on the last day of the Interest Period applicable
thereto (A) if such Borrowing is denominated in Dollars, as an ABR Borrowing, or
(B) if such Borrowing is denominated in an Alternative Committed Currency, as a
Borrowing bearing interest at such rate as the Lenders participating in such
Borrowing and the Company may agree adequately reflects the costs to such
Lenders of making or maintaining their Loans plus the Applicable Rate (or, in
the absence of such agreement, shall be repaid as of the last day of the current
Interest Period applicable thereto), (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing denominated in the Applicable Currency, such
Revolving Borrowing shall be made as an ABR Borrowing denominated in Dollars (or
such Borrowing shall not be made if the Company revokes (and in such
circumstances,

 

47



--------------------------------------------------------------------------------

such Borrowing Request may be revoked notwithstanding any other provision of
this Agreement) such Borrowing Request by telephonic notice, confirmed promptly
in writing, not later than one Business Day prior to the proposed date of such
Borrowing) and (iii) any request by the Company for a Eurocurrency Competitive
Borrowing denominated in the Applicable Currency shall be ineffective; provided
that if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by the Company for Eurocurrency Competitive Borrowings
denominated in the Applicable Currency may be made to Lenders that are not
affected thereby.

Section 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition (other than tax) affecting this Agreement or Eurocurrency Loans
or Fixed Rate Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Company will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank, or such Lender’s or Issuing Bank’s holding company, for
any such reduction suffered.

 

48



--------------------------------------------------------------------------------

(c) If a Change in Law shall subject any Lender or Issuing Bank to any Taxes
(other than Taxes imposed on or with respect to any payment made by or on
account of the Company hereunder or under any note issued pursuant to this
Agreement and Taxes described in clauses (a) through (d) of the definition of
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto, and the result shall be to increase the cost to
such Lender or Issuing Bank of making or maintaining any Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Company
will pay to such Lender or Issuing Bank such additional amount or amounts as
will compensate such Lender or Issuing Bank for such additional costs incurred
or reduction suffered.

(d) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a), (b) or (c) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof. In requesting any compensation pursuant to this Section, each
Lender or Issuing Bank will use good faith efforts to treat the Company in
substantially the same manner as such Lender or Issuing Bank treats other
similarly situated borrowers under similar circumstances.

(e) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that, in
the case of a Change in Law, the Company shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

49



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan in the case of paragraph (a) or (b), if the Change in Law that
would otherwise entitle it to such compensation shall have been publicly
announced prior to submission of the Competitive Bid pursuant to which such Loan
was made.

Section 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan, Fixed Rate Loan, or, unless otherwise agreed
to by the Company and the applicable Lender with respect to a Negotiated Rate
Loan, a Negotiated Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.12(c)
and is revoked in accordance therewith), (d) the failure to borrow any
Competitive Loan after accepting the Competitive Bid to make such Loan or
(e) the assignment of any Eurocurrency Loan, Fixed Rate Loan or, unless
otherwise agreed to by the Company and the applicable Lender with respect to a
Negotiated Rate Loan, Negotiated Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.20, then, in any such event, the Company shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender may
include an amount reasonably determined by such Lender to be incurred by reason
of the liquidation or reemployment of funds, but excluding loss of anticipated
profits. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Company shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

Section 2.18. Taxes. (a) Any and all payments by or on account of any obligation
of the Company hereunder shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law. If the Company or the
Administrative Agent (the “Withholding Agent”) shall be required to deduct any
Indemnified Taxes or Other Taxes from or in respect of any sum payable hereunder
to any Lender, Issuing Bank or the Administrative Agent, then (i) the sum
payable by the Company shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Withholding Agent shall make such deductions
and (iii) the Withholding Agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

50



--------------------------------------------------------------------------------

(b) In addition, the Company shall pay any Other Taxes (not attributable to a
transfer pursuant to Section 9.04) to the relevant Governmental Authority in
accordance with applicable law.

(c) The Company shall indemnify the Administrative Agent, the relevant Lender or
the relevant Issuing Bank, as the case may be, within 10 days after written
demand therefor is made (which demand shall set forth in reasonable detail the
basis for the determination that the Company is liable), for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Company hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Company by a Lender or Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Lender or Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Company to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender, including any Issuing Bank, that is entitled to an exemption
from or reduction of withholding Tax with respect to payments under this
Agreement shall deliver to the Company (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate. In addition, any Lender, including for this purpose any
Issuing Bank, if requested by the Company or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent to determine whether or not such Lender is subject
to any withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.18(f), (g), (h) and (i) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

51



--------------------------------------------------------------------------------

(f) Without limiting the foregoing, at the times indicated herein, each Foreign
Lender, including for this purpose any Issuing Bank, shall, to the extent it is
legally entitled to do so, provide the Company and the Administrative Agent with
duly and accurately executed originals of Internal Revenue Service form W-8BEN,
W-8IMY (accompanied by a form W-8ECI, W-8BEN, W-9 and other certification
documents from each beneficial owner, as applicable) or W-8ECI (in each case
accompanied by any statements which may be required under applicable Treasury
regulations), as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Lender is entitled to receive payments
under this Agreement (i) without deduction or withholding of any United States
federal income Taxes or (ii) subject to a reduced rate of United States federal
withholding Tax. Such forms shall be provided (x) on or prior to the date of the
Lender’s execution and delivery of this Agreement in the case of each Lender
listed on the signature pages hereof, and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and (y) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by the Lender.

(g) Any Lender, including for this purpose any Issuing Bank, that is a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code shall deliver to the Company and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Company or the Administrative
Agent), duly and accurately executed originals of Internal Revenue Service form
W-9 certifying, to the extent such Lender is legally entitled to do so, that
such Lender is not subject to U.S. federal backup withholding Tax. For the
avoidance of doubt, such Tax is an “Excluded Taxes”.

(h) If a payment made to a Lender, including for this purpose any Issuing Bank,
under this Agreement or any note issued pursuant to this Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for the purposes of this Section 2.18(h),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement, whether or not included in the definition of FATCA.

 

52



--------------------------------------------------------------------------------

(i) Each Lender, including for this purpose any Issuing Bank, agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(j) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Company or with respect to
which the Company has paid additional amounts pursuant to this Section, it shall
pay over such refund to the Company (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or such Issuing Bank and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the Company, upon the request of the Administrative Agent, such Lender or
such Issuing Bank, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Company or any other Person.

(k) Each Lender, including any Issuing Bank, shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (k).

 

53



--------------------------------------------------------------------------------

(l) Each party’s obligations under this Section 2.18 shall survive any
assignment of rights by, or the replacement of, a Lender, including any Issuing
Bank, the resignation or replacement of the Administrative Agent, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under this Agreement

Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Company shall make each payment required to be made by it hereunder
other than any payments with respect to Negotiated Rate Loans (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.16, 2.17, 2.18, or 2.21, or otherwise) prior to 12:00
noon, Local Time on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, be deemed to have been received on the next succeeding Business Day
for purposes of calculating interest thereon. All such payments to be made to
the Administrative Agent shall be made to it at its offices at 270 Park Avenue,
New York, New York, except payments to be made directly to the Issuing Banks or
the Swingline Lenders as expressly provided herein; all such payments to be made
to J.P. Morgan Europe Limited shall be made to it at its offices at 9 Thomas
More Street, London, United Kingdom; and payments pursuant to Sections 2.16,
2.17, 2.18, 2.21, and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent or J.P. Morgan Europe Limited, as applicable,
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. All
payments (including prepayments) to be made by the Company on account of
principal, interest and fees relating to Negotiated Rate Loans shall be made to
the Lender with respect thereto on such terms, at such address and at such time
as shall be mutually agreed upon between the Company and the applicable Lender
in Dollars or the Alternative Currency agreed on the date due. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan (or of any amounts payable under Section 2.17 or, at the request of the
applicable Lender, Section 2.16, 2.18 or 2.21 in respect of any Loan) shall be
made in the currency in which such Loan is denominated; all payments hereunder
in respect of the reimbursement of any LC Disbursement or of interest thereon
shall be made in the currency in which such LC Disbursement is denominated; all
other payments hereunder shall be made in Dollars, except as

 

54



--------------------------------------------------------------------------------

otherwise expressly provided. Any payment required to be made by the
Administrative Agent or J.P. Morgan Europe Limited hereunder shall be deemed to
have been made by the time required if the Administrative Agent or J.P. Morgan
Europe Limited, as applicable, shall, at or before such time, have taken the
necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, to make such
payment. Any amount payable by the Administrative Agent or J.P. Morgan Europe
Limited, as applicable, to one or more Lenders in the national currency of a
member state of the European Union that has adopted the Euro as its lawful
currency shall be paid in Euro.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent or J.P. Morgan Europe Limited to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder
(other than with respect to Negotiated Rate Loans), such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder (other than
with respect to Negotiated Rate Loans), ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder (other than with respect to Negotiated Rate
Loans), ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or

 

55



--------------------------------------------------------------------------------

Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(d) Unless the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, shall have received notice from the Company prior to the date on
which any payment is due to the Administrative Agent or J.P. Morgan Europe
Limited, as applicable, for the account of the Lenders or any Issuing Bank
hereunder that the Company will not make such payment, the Administrative Agent
or J.P. Morgan Europe Limited, as applicable, may assume that the Company has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Company has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent or J.P. Morgan
Europe Limited, as applicable, forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, at (i) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, in accordance with banking industry rules on interbank compensation
(in the case of an amount denominated in Dollars) and (ii) the rate reasonably
determined by the Administrative Agent or J.P. Morgan Europe Limited, as
applicable, to be the cost to it of funding such amount (in the case of an
amount denominated in any other currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(b) or paragraph (d) of this Section, then the
Administrative Agent or J.P. Morgan Europe Limited, as applicable, may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent or J.P. Morgan Europe Limited,
as applicable, for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or Issuing Bank requests compensation under Section 2.16 or 2.21, or if the
Company is required to pay any additional amount to any Lender, any Issuing Bank
or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 2.18, then such Lender or Issuing Bank shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its

 

56



--------------------------------------------------------------------------------

offices, branches or affiliates, if, in the judgment of such Lender or such
Issuing Bank, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16, 2.18 or 2.21, as the case may be, in
the future and (ii) would not subject such Lender or such Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such Issuing Bank. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or Issuing Bank in connection with any
such designation or assignment.

(b) If any Lender or any Issuing Bank requests compensation under Section 2.16
or 2.21, or if the Company is required to pay any additional amount to any
Lender, any Issuing Bank or any Governmental Authority for the account of any
Lender or any Issuing Bank pursuant to Section 2.18, or if any Lender is a
Defaulting Lender, or if any Issuing Bank defaults in its obligations to issue
Letters of Credit hereunder, then the Company may, at its sole expense and
effort, upon notice to such Lender (or Issuing Bank, as applicable) and the
Administrative Agent, either (i) so long as no Default has occurred and is
continuing, terminate the Revolving Commitment of such Lender and prepay all
outstanding Loans (other than Competitive Loans and Negotiated Rate Loans) of
such Lender or (ii) require such Lender or Issuing Bank, as the case may be, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
and Negotiated Rate Loans held by it and other than, in the case of any Issuing
Bank, its interests, rights and obligations under this Agreement with respect to
the then outstanding Letters of Credit that have been issued by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender or Issuing Bank, as the case may be, if a Lender or Issuing Bank accepts
such assignment); provided that (A) in the case of an assignment to a Person not
then a Lender or Issuing Bank, the Company shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, each Issuing Bank and Swingline Lender), which consent shall not
unreasonably be withheld, and (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans and Negotiated Rate Loans) and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts). The Company shall not be entitled to terminate a Lender’s
Revolving Commitment and prepay its Loans as provided in clause (i) above, and a
Lender shall not be required to make any such assignment and delegation as
provided in clause (ii) above, if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to effect such
termination and prepayment or to require such assignment and delegation, as the
case may be, cease to apply.

 

57



--------------------------------------------------------------------------------

Section 2.21. Additional Reserve Costs. (a) If and so long as any Lender is
required to make special deposits with the Bank of England, or to maintain
reserve asset ratios or to pay fees (other than deposits or reserves reflected
in the determination of the Adjusted LIBO Rate), in each case in respect of such
Lender’s Eurocurrency Loans in any Alternative Currency, such Lender may require
the Company to pay, contemporaneously with each payment of interest on each of
such Loans, additional interest on such Loans at a rate per annum equal to the
MLA Cost calculated in accordance with the formula and in the manner set forth
in Exhibit C.

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(other than any such requirements reflected in the determination of the Adjusted
LIBO Rate) (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Statutory Reserves or the MLA Cost) in respect of any of such Lender’s
Eurocurrency Loans in any Alternative Currency, such Lender may require the
Company to pay, contemporaneously with each payment of interest on each of such
Lender’s Eurocurrency Loans subject to such requirements, additional interest on
such Loans at a rate per annum specified by such Lender to be the cost to such
Lender of complying with such requirements in relation to such Loan.

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Company (with a copy to the
Administrative Agent and, if applicable, J.P. Morgan Europe Limited) at least
five Business Days before each date on which interest is payable for the
relevant Loan, and such additional interest so notified to the Company by such
Lender shall be payable to the Administrative Agent or J.P. Morgan Europe
Limited, as applicable, for the account of such Lender on each date on which
interest is payable for such Loan.

Section 2.22. Redenomination of Certain Designated Foreign Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

58



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (in consultation with the Company)
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

Section 2.23. Assigned Dollar Value. (a) With respect to each Alternative
Currency Borrowing, Alternative Currency Letter of Credit or Alternative
Currency LC Disbursement, its “Assigned Dollar Value” shall mean the following:

(i) in the case of an Alternative Currency Borrowing, the Dollar amount
specified in the Borrowing Request therefor (or (A) in the case of a Competitive
Borrowing, the Dollar amount thereof accepted pursuant to Section 2.04 or (B) in
the case of a Negotiated Rate Borrowing, (x) denominated in Dollars, the Dollar
amount of such Borrowing and (y) denominated in any Alternative Currency, the
Dollar Equivalent thereof as determined by the Administrative Agent or J.P.
Morgan Europe Limited, as applicable, based upon the applicable Spot Exchange
Rate as of the date that is two Business Days before such Borrowing, which
determination shall be conclusive absent manifest error) unless and until
adjusted pursuant to the following clause (ii);

(ii) as of each Revaluation Date with respect to such Alternative Currency
Borrowing, the “Assigned Dollar Value” of such Borrowing shall be adjusted to be
the Dollar Equivalent thereof (as determined by the Administrative Agent or J.P.
Morgan Europe Limited, as applicable, based upon the applicable Spot Exchange
Rate as of the date that is three Business Days before such Revaluation Date
(which determination shall be conclusive absent manifest error))(subject to
further adjustment in accordance with this clause (ii) thereafter);

(iii) in the case of an Alternative Currency Letter of Credit, the Dollar
Equivalent thereof as determined by the Administrative Agent based upon the
applicable Spot Exchange Rate at or about the date of issuance of such
Alternative Currency Letter of Credit (which determination shall be conclusive
absent manifest error) unless and until adjusted pursuant to the following
clause (iv);

(iv) as of each Revaluation Date with respect to an outstanding Alternative
Currency Letter of Credit, the “Assigned Dollar Value” of such Letter of Credit
shall be adjusted to be the Dollar Equivalent thereof as determined by the
Administrative Agent based upon the applicable Spot Exchange Rate as of the date
that is three Business Days before such Revaluation Date (which determination
shall be conclusive absent manifest error) subject to further adjustment in
accordance with this clause (iv) thereafter;

 

59



--------------------------------------------------------------------------------

(v) in the case of an Alternative Currency LC Disbursement, the Dollar
Equivalent thereof as determined by the Administrative Agent based upon the
applicable Spot Exchange Rate most recently used to determine the “Assigned
Dollar Value” of the Letter of Credit under which such LC Disbursement was made
(which determination shall be conclusive absent manifest error) unless and until
adjusted pursuant to the following clause (vi); and

(vi) as of each Revaluation Date with respect to an outstanding Alternative
Currency LC Disbursement, the “Assigned Dollar Value” of such LC Disbursement
shall be adjusted to be the Dollar Equivalent thereof as determined by the
Administrative Agent based upon the applicable Spot Exchange Rate as of the date
that is three Business Days before such Revaluation Date (which determination
shall be conclusive absent manifest error) subject to further adjustment in
accordance with this clause (vi) thereafter.

(b) The Assigned Dollar Value of an Alternative Currency Loan shall equal the
Assigned Dollar Value of the Alternative Currency Borrowing of which such Loan
is a part multiplied by the percentage of such Borrowing represented by such
Loan.

The Administrative Agent or J.P. Morgan Europe Limited, as applicable, shall
notify the Company of any change in the Assigned Dollar Value of any Alternative
Currency Borrowing, Alternative Currency Letter of Credit or Alternative
Currency LC Disbursement promptly following determination of such change.

Section 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply except as provided in Section 2.24(e) if such
Lender ceases to be a Defaulting Lender:

(a) facility fees shall cease to accrue on the unused portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.13(a), and
participation fees shall cease to accrue on the LC Exposure of such Defaulting
Lender to the extent it is cash collateralized pursuant to Section 2.24(c);

 

60



--------------------------------------------------------------------------------

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder;

(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender, then:

(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the Lenders that are not Defaulting Lenders ratably in
accordance with their respective Applicable Revolving Commitment Percentages,
but only to the extent (A) the sum of all Non-Defaulting Lenders’ Revolving
Credit Exposure plus such Defaulting Lender’s Swingline Exposure and LC Exposure
does not exceed the total of all Non-Defaulting Lenders’ Revolving Commitments,
(B) the sum of any Non-Defaulting Lender’s Revolving Credit Exposures plus such
Non-Defaulting Lender’s Applicable Revolving Commitment Percentage of the
Defaulting Lender’s LC Exposure and Defaulting Lender’s Swingline Exposure does
not exceed such Non-Defaulting Lender’s Revolving Commitment and (C) the
conditions set forth in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Company against such Defaulting Lender, (A) first, prepay such Swingline
Exposure and (B) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.07(j) for so long as
such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Company shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.13(b) with respect
to such Defaulting Lender’s cash collateralized LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
this paragraph (c), then the fees payable to the Lenders pursuant to
Section 2.13(b) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Applicable Revolving Commitment Percentages; and

 

61



--------------------------------------------------------------------------------

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this paragraph (c), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Lender hereunder, all
letter of credit fees payable under Section 2.13(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Bank
for its own account until such Defaulting Lender’s LC Exposure is reallocated,
terminated or cash collateralized or until such Defaulting Lender ceases to be a
Defaulting Lender;

(d) a Swingline Lender shall not be required to fund any Swingline Loan and an
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Commitments of the Non-Defaulting Lenders and/or cash collateral
will be provided by the Company in accordance with paragraph (c) of this
Section, and participating interests in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among
Non-Defaulting Lenders in a manner consistent with paragraph (i)(c)(i) of this
Section (and Defaulting Lenders shall not participate therein);

(e) in the event and on the date that each of the Administrative Agent, the
Company, each Issuing Bank and Swingline Lender shall agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
(other than Swingline Loans) and unreimbursed LC Disbursements of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Revolving
Commitment Percentage; provided that no adjustments will be made retroactively
with respect to facility fees, letter of credit fees and participation fees
accrued or payments made by or on behalf of the Company while such Lender was a
Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the Company and any other affected parties, no termination
of a Lender’s status as a Defaulting Lender will constitute a waiver or release
of any claim of the Company or other affected party hereunder arising from such
Lender’s having been a Defaulting Lender;

(f) as long as no Default or Event of Default has occurred and is continuing,
the Company may (i) prepay, without penalty or premium, the Loans made by a
Defaulting Lender and/or (ii) terminate the unused amount of the Revolving
Commitment of a Defaulting Lender, in each case, (x) without pro rata prepayment
of Loans of other Lenders or pro rata termination of Revolving Commitments of
other Lenders and (y) upon not less than two Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), it being
understood that such prepayment and/or termination will not be deemed to be a
waiver or release of any claim any of the Company or the Administrative Agent
may have against such Defaulting Lender; and

 

62



--------------------------------------------------------------------------------

(g) nothing in this Section shall affect any rights or remedies the Company may
have against any Defaulting Lender.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Company and its Subsidiaries
(a) is duly organized and validly existing, except when failure to be so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (b) is in good standing under the laws of the
jurisdiction of its organization and has all requisite power and authority to
carry on its business as now conducted, except where the failure to be so, or to
have such, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, and (c) is qualified to do business in and
is in good standing in every jurisdiction where such qualification is required,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.02. Authorization; Enforceability. The Transactions are within the
Company’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation binding upon the Company or any of its Material Subsidiaries or the
charter, by-laws or other organizational documents of the Company or any of its
Subsidiaries or any order of any Governmental Authority binding upon the Company
or any of its Subsidiaries, (c) will not violate or result in a default under
any material indenture, agreement or other instrument binding upon the Company
or any of its Material Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Company or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any material asset of the Company or any of its Subsidiaries.

 

63



--------------------------------------------------------------------------------

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2010, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2011, as filed by the Company
with the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2010, except as disclosed in the Company’s reports filed
with the Securities and Exchange Commission prior to the date hereof, there has
been no material adverse change in the business, assets, operations or financial
condition of the Company and its Subsidiaries, taken as a whole.

Section 3.05. Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for such defects in title that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not, to the knowledge of the Company, infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that specifically involve this Agreement or the Transactions.

 

64



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Company or any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has incurred any Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) knows of any facts or circumstances that could reasonably be expected to
result in any Environmental Liability.

Section 3.07. Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.08. Investment Company Status. None of the Company or any of
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940.

Section 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is likely to occur, could reasonably be expected to result in a
Material Adverse Effect.

Section 3.11. Disclosure. The Information Memorandum (including the exhibits
thereto), furnished by or on behalf of the Company to the Administrative Agent
and Lenders in connection with the negotiation of this Agreement (as modified or
supplemented by other information so furnished) did not as of the date thereof
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

65



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Chadbourne & Parke LLP, counsel for the Company, substantially in the
form of Exhibit B, and covering such other matters relating to the Company, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
The Company hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Company, the authorization
of the Transactions and any other legal matters relating to the Company, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.

(f) The commitments under the Existing Credit Agreement shall have been
terminated and all principal, interest, fees and other amounts accrued or
outstanding thereunder shall have been paid in full.

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

66



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) no later than December 31, 2011 (and, in the event such conditions
are not so satisfied or waived, the Revolving Commitments shall terminate at
such time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Company set forth in this
Agreement (other than, for any Borrowing made or any Letter of Credit issued,
amended, renewed or extended after the Effective Date, the representations and
warranties set forth in Section 3.04(b) and 3.06) shall be true and correct on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (with sufficient copies for each Lender):

 

67



--------------------------------------------------------------------------------

(a) within 120 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.06 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

The Company may at its option satisfy its obligations under paragraphs (a) and
(b) of this Section by delivering copies of its Form 10-K and Form 10-Q filings
(or any successor forms), respectively, as filed with the Securities and
Exchange Commission for the relevant period; provided that such filings contain
the required information and are certified by a Financial Officer of the
Company.

Section 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

68



--------------------------------------------------------------------------------

(a) the occurrence of any Default; and

(b) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$50,000,000.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04 or any transfer, disposition or
abandonment of rights, licenses, permits, privileges or franchises that could
not reasonably be expected to have a Material Adverse Effect.

Section 5.04. Payment of Obligations. The Company will pay, and will cause each
of its Subsidiaries to pay, their respective obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and (b) the Company or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP.

Section 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to (a) keep and maintain all property in good
working order and condition, ordinary wear and tear excepted, except for any
such failure as would not have a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are considered appropriate by management of the
Company.

Section 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account that
will enable the Company to comply with its obligations under Section 5.01(a) and
5.01(b) of this Agreement. The Company will permit any representatives
designated by the Administrative Agent or any Lender, at the expense of the
Administrative Agent or such Lender, upon reasonable prior notice, to visit and
inspect its properties, and to discuss its affairs, finances and condition with
its officers, all at such reasonable times (during normal business hours) and as
often as reasonably requested.

 

69



--------------------------------------------------------------------------------

Section 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for general corporate purposes, including support of
commercial paper issued by the Company and reimbursement of LC Disbursements,
and to refinance amounts that may be outstanding under the Existing Credit
Agreement. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of Regulation U or X of the
Board. Letters of Credit will be used only to support obligations of the Company
and its Subsidiaries in the ordinary course of business.

ARTICLE 6

NEGATIVE COVENANTS

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

Section 6.01. Restrictions on Borrowing by Restricted Subsidiaries. The Company
will not permit any Restricted Subsidiary to issue, assume, guarantee or incur
any Funded Debt except:

(a) Funded Debt owed to the Company or to a Restricted Subsidiary;

(b) Funded Debt which is Secured Debt permitted by Section 6.02 without equally
and ratably securing the Obligations;

(c) unsecured Funded Debt issued, assumed, guaranteed or incurred which
represents an extension, renewal or refunding of Secured Debt permitted by the
first paragraph of Section 6.02 to the extent of the principal amount of the
Secured Debt so extended, renewed or refunded;

(d) unsecured Funded Debt in an amount which, if it were Secured Debt, would be
permitted by the second paragraph of Section 6.02 without equally and ratably
securing the Obligations;

(e) unsecured Funded Debt assumed by a Restricted Subsidiary in connection with
its merger with, or acquisition of all or a substantial part of the assets and
business of, any Person and which constitutes existing indebtedness or an
existing guarantee of such Person;

 

70



--------------------------------------------------------------------------------

(f) unsecured Funded Debt of a Person existing at the time it becomes a
Restricted Subsidiary;

(g) Funded Debt created in connection with any industrial revenue bond,
pollution control bond or similar financing arrangement between the Company or
any Restricted Subsidiary and the United States, any State thereof or any
municipal government or other governmental body or agency; and

(h) any extension, renewal or refunding (or successive extensions, renewals or
refundings), in whole or in part, of any Funded Debt referred to in the
foregoing clauses (a) through (g).

Section 6.02. Restrictions on Secured Debt. The Company will not, and will not
permit any Restricted Subsidiary to, issue, assume, guarantee or incur any
Secured Debt, without effectively providing that the Obligations (together with,
if the Company shall so determine, any other indebtedness of the Company or such
Restricted Subsidiary then existing or thereafter created ranking equally with
the Obligations, including guarantees of indebtedness of others) shall be
secured equally and ratably with (or prior to) such Secured Debt, so long as
such Secured Debt shall be so secured, except that this Section shall not apply
to Secured Debt secured by:

(a) mortgages on property of any Person existing at the time such Person becomes
a Restricted Subsidiary;

(b) mortgages on property of any Person which is merged with, or all or a
substantial part of whose properties are acquired by, the Company or any
Restricted Subsidiary; provided that any such mortgage shall have existed prior
to such merger or acquisition and shall not have applied to any property owned
by the Company or any Restricted Subsidiary immediately prior to such merger or
acquisition;

(c) mortgages upon or with respect to any property acquired, constructed or
improved by the Company or any Restricted Subsidiary after the date hereof which
are created, incurred or assumed contemporaneously with, or within 90 days
after, such acquisition, completion of construction or completion of improvement
to secure or provide for the payment of any part of the purchase price of such
property or the cost of such construction or improvement, or mortgages upon or
with respect to any property existing at the time of acquisition thereof;
provided that any such mortgage shall not apply to any property theretofore
owned by the Company or any Restricted Subsidiary other than any theretofore
unimproved real property on which the property so constructed, or the
improvement, is located;

 

71



--------------------------------------------------------------------------------

(d) mortgages which secure indebtedness owing to the Company or to a Restricted
Subsidiary;

(e) the mortgage of any property of the Company or any Restricted Subsidiary in
favor of the United States, or any State thereof, or any department, agency or
instrumentality of either, to secure partial, progress, advance or other
payments to the Company or any Restricted Subsidiary pursuant to the provisions
of any contract or statute;

(f) the mortgage of any property of the Company or any Restricted Subsidiary
created, incurred or assumed in connection with any industrial revenue bond,
pollution control bond or similar financing arrangement between the Company or
any Restricted Subsidiary and the United States, any state thereof or any
municipal government or other governmental body or agency; or

(g) any extension, renewal or refunding (or successive extensions, renewals or
refundings), in whole or in part, of any mortgage referred to in the foregoing
clauses (a) through (f), or of any indebtedness secured thereby; provided that
such extension, renewal or refunding mortgage shall be limited to all or any
part of the same property that secured the mortgage extended, renewed or
refunded (plus improvements on such property).

Notwithstanding the foregoing provisions of this Section, the Company and any
one or more Restricted Subsidiaries may issue, assume, guarantee or incur
Secured Debt, without equally and ratably securing the Obligations, if after
giving effect thereto, the sum of (i) the aggregate amount of all Secured Debt
of the Company and its Restricted Subsidiaries (except Secured Debt pursuant to
clauses (a) through (g) of the first paragraph of this Section), (ii) the
aggregate Value of sale and lease back transactions to which Section 6.03
applies and (iii) the aggregate amount of all unsecured outstanding Funded Debt
of all Restricted Subsidiaries permitted under Section 6.01(d) (or any
extension, renewal or refunding thereof), does not exceed 10% of Consolidated
Net Tangible Assets.

If the Company shall hereafter be required to secure the Obligations equally and
ratably with (or prior to) any other indebtedness pursuant to this Section 6.02,
(i) the Company will promptly deliver to the Administrative Agent a certificate
of a Financial Officer of the Company stating that such covenant has been
complied with, and an opinion of counsel to the Company stating that in the
opinion of such counsel such covenant has been complied with, that any
instruments executed by the Company or any Restricted Subsidiary in the
performance of such covenant comply with the requirements of such covenant and
that all steps necessary to perfect such security have been taken, and (ii) the
Administrative Agent is hereby authorized to enter into such instruments and to
take such action, if any, as it may deem advisable to enable it to enforce the
rights of the Lenders of such Obligations so secured.

 

72



--------------------------------------------------------------------------------

Section 6.03. Restrictions on Sale and Lease Back Transactions. The Company will
not, and will not permit any Restricted Subsidiary to, sell or transfer (other
than to the Company or to a Restricted Subsidiary) any property owned by the
Company or any Restricted Subsidiary on the date hereof, which (as determined by
a Board Resolution) constitutes a major facility of the Company and its
Restricted Subsidiaries, taken as a whole, with the intention of the Company or
any Restricted Subsidiary taking back a lease of such property, except a lease
for a temporary period (not exceeding five years) by the end of which it is
intended that the use of such property by the lessee will be discontinued.
Notwithstanding the foregoing, the Company or any Restricted Subsidiary may so
sell any such property and lease it back if (a) the Company promptly gives
notice of such sale to the Administrative Agent; (b) the net proceeds of such
sale are at least equal to the fair value (as determined by Board Resolution) of
such property; and (c) the Company shall, and in any such case the Company
covenants that it will, within 120 days after such sale, apply, or cause such
Restricted Subsidiary to apply, not less than an amount equal to the net
proceeds of such sale to the retirement of outstanding Funded Debt of the
Company and/or any Restricted Subsidiary (other than any thereof which is owed
to the Company or any Restricted Subsidiary and other than any thereof which is
subordinate in right of payment to the Obligations); provided that the amount to
be applied to the retirement of Funded Debt of the Company or such Restricted
Subsidiary shall be reduced by:

(i) the amount of Secured Debt which the Company or such Restricted Subsidiary
could at that time issue, assume, guarantee or incur pursuant to the second
paragraph of Section 6.02 without equally and ratably securing the Obligations;
and

(ii) the principal amount of any debentures, notes or other instruments
evidencing Funded Debt of the Company (which may include Obligations) or of a
Restricted Subsidiary delivered within 120 days after such sale to the
applicable trustee for retirement and cancellation, other than any debentures,
notes or other instruments retired by payment at maturity or pursuant to any
mandatory sinking fund payment or any mandatory prepayment provision.

Section 6.04. Fundamental Changes. (a) The Company shall not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless:

 

73



--------------------------------------------------------------------------------

(i) the Person formed by such consolidation or into which the Company is merged
or the Person which acquires by conveyance or transfer the properties and assets
of the Company substantially as an entirety shall be a corporation organized and
existing under the laws of the United States or any State or the District of
Columbia and expressly assume, in form reasonably satisfactory to the
Administrative Agent, the due and punctual payment of the principal of (and
premium, if any) and interest, if any, on all the Loans and the performance of
every covenant of this Agreement on the part of the Company to be performed or
observed;

(ii) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing; and

(iii) the Company shall have delivered to the Administrative Agent a certificate
of a duly authorized officer of the Company and an opinion of legal counsel to
the Company (which shall be reasonably acceptable to the Administrative Agent),
each stating that such consolidation, merger, conveyance or transfer comply with
paragraph (a) of this Section and that all conditions precedent herein provided
for relating to such transaction have been complied with.

(b) Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Company substantially as an entirety in accordance
with paragraph (a) of this Section, the successor corporation formed by such
consolidation or into which the Company is merged or to which such conveyance or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Agreement with the same effect
as if such successor corporation had been named as the Company herein, and
thereafter the predecessor corporation shall be relieved of all obligations and
covenants under this Agreement and any promissory notes issued hereunder and may
be liquidated and dissolved.

Section 6.05. Transactions with Affiliates. The Company will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not materially less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and (b) transactions between or
among the Company and its Subsidiaries.

Section 6.06. Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio to be less than 3.00 to 1.00.

Section 6.07. Leverage Ratio. The Company will not permit the Leverage Ratio at
the end of any fiscal quarter to exceed 0.55 to 1.00.

 

74



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Company shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) (i) the Company shall fail to pay any interest on any Loan or on any LC
Disbursement when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days or (ii) the Company
shall fail to pay any fee or any other amount (other than an amount referred to
in clause (a) or (i)(i) of this Article) payable under this Agreement, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days after notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any of its Subsidiaries in this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to this Agreement or
any amendment or modification hereof or waiver hereunder, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to its existence) or
5.08 or in Article 6;

(e) the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

(f) the Company or any of its Subsidiaries shall fail to make any payment (of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any period of grace or notice requirement thereunder);

 

75



--------------------------------------------------------------------------------

(g) any Material Indebtedness becomes due prior to its scheduled maturity or the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf cause any Material Indebtedness to become due, or require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any of its Material Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any of its Material Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Company or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any of its Material
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Company or any of its Material Subsidiaries shall admit in writing its
inability to pay its debts as they become due;

(k) one or more final judgments for the payment of money in an aggregate amount
in excess of $100,000,000 shall be rendered against the Company, any of its
Material Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Company or any of its Material
Subsidiaries to enforce any such judgment;

 

76



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, at the request of the Required Lenders the
Administrative Agent shall, by notice to the Company, take either or both of the
following actions, at the same or different times: (i) terminate the Revolving
Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Company accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company; and in case of any event with respect to the Company described in
clause (h) or (i) of this Article, the Revolving Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Company accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

77



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

78



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after such retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in the United States, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Notwithstanding anything herein to the contrary, none of the Persons named on
the cover page of this Agreement as a Joint Lead Arranger and Joint Bookrunner,
as a Syndication Agent or as a Documentation Agent shall have any duties or
obligations under this Agreement except in its capacity, as applicable, as a
Lender or an Issuing Bank, but all such Joint Lead Arrangers and Joint
Bookrunners, Syndication Agents and Documentation Agents shall have the

 

79



--------------------------------------------------------------------------------

benefit of the indemnities provided for hereunder. Without limiting the
foregoing, none of such Persons shall have or be deemed to have a fiduciary
relationship with any Lender as a result of this Agreement or the transactions
provided for herein. Each Lender hereby makes the same acknowledgements with
respect to the relevant Persons in their respective capacities as Joint Lead
Arranger and Joint Bookrunner or as Syndication Agent or as Documentation Agent,
as applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to the Company, to it at 510 Lake Cook Road, Deerfield, IL, 60015,
Attention of the Treasurer (Fax No. (847) 444-7084);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Lisa McCants (Fax No. (713) 750-2956), with a copy to JPMorgan Chase Bank,
N.A., 270 Park Avenue, New York, York 10017, Attention of Tony Yung (Fax No.
(212) 270-6637);

(iii) if to J.P. Morgan Europe Limited, then to the Attn: of the Manager, Loan &
Agency Services, 125 London Wall, London, EC2Y-5AJ, United Kingdom, (Fax
No. 011-44-207-777-2360);

(iv) if to a Swingline Lender, (A) in the case of JPMorgan Chase Bank, N.A., to
it at Loan and Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas
77002, Attention of Lisa McCants (Fax No. (713) 750-2956) and (B) in the case of
Bank of America, N.A., Building B 2001 Clayton Road, CA4-702-02-25, Concord CA,
94520, Attention of Jessica Romprey (Fax 888.969.9232),
Jessica.Romprey@baml.com;

(v) if to an Issuing Bank, (A) in the case of JPMorgan Chase Bank, N.A., to it
at 10420 Highland Manor Drive, Floor 4, Tampa, FL 33610-9128, Attention of
Letter of Credit Department (Fax No. (813) 432-5162) and (B) in the case of Bank
of America, N.A., 1000 W. Temple St., LA CA 90012 CA9-703-07-05 (Fax
213-457-8841); and

 

80



--------------------------------------------------------------------------------

(vi) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Company therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender or Issuing
Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders or by the Company and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Revolving Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or change the Currency in which any of the foregoing is payable,
without the written consent of each Lender affected thereby, (iii)

 

81



--------------------------------------------------------------------------------

postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Revolving Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.19(b) or 2.19(c) or the last
sentence of Section 2.10(c) in a manner that would alter the pro rata sharing of
payments or the pro rata reduction of Revolving Commitments, respectively,
required thereby, without the written consent of each Lender adversely affected
thereby, or (v) change any of the provisions of this Section, Section 2.24(b) or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any of
the Administrative Agent, the Issuing Banks or the Swingline Lenders hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or such Swingline Lender, as the case may be. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Company, the Required Lenders and the Administrative Agent (and, if
their rights or obligations are affected thereby, the Issuing Banks and the
Swingline Lenders) if (i) by the terms of such agreement the Revolving
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement. Anything contained in the foregoing to the contrary notwithstanding,
the Company and the applicable Lender with respect to a Negotiated Rate Loan
may, from time, to time, enter into amendments, supplements or modifications for
the purpose of adding any provisions to such Negotiated Rate Loans or changing
in any manner the rights of such Lender and the Company thereunder and such
Lender may waive any of the requirements of such Negotiated Rate Loan; provided
that the Company and such Lender shall notify the Administrative Agent in
writing of any extensions of the maturity of such Negotiated Rate Loan or
reduction of the principal amount thereof; provided further that the Company and
such Lender shall not extend the maturity of such Negotiated Rate Loan beyond
the Maturity Date.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including J.P. Morgan Europe Limited), including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facility provided for
herein and the preparation and administration of this Agreement or any
amendments,

 

82



--------------------------------------------------------------------------------

modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender
(other than any Defaulting Lender), including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that the Company shall have no obligation to pay fees, charges or
disbursements for more than (A) one firm of counsel acting for the
Administrative Agent in each applicable jurisdiction and (B) one firm of counsel
acting for the Lenders and Issuing Banks in each applicable jurisdiction.

(b) The Company shall indemnify the Administrative Agent, each Issuing Bank and
each Lender (other than any Defaulting Lender), and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable out-of-pocket expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any
Subsidiary, or any Environmental Liability related in any way to the Company or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether based on contract, tort or any other theory, whether brought by any of
the Company, its affiliates, or any other person, or whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or from the violation of this Agreement by such
Indemnitee.

 

83



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall have no obligation to pay fees,
charges or disbursements for more than (A) one firm of counsel acting for the
Administrative Agent and all of its Related Parties in each applicable
jurisdiction and (B) one firm of counsel acting for the Lenders, the Issuing
Banks and all of their Related Parties in each applicable jurisdiction; provided
that an Indemnitee shall have the right to employ additional counsel (including
local counsel), and the Company shall bear the reasonable fees, charges and
disbursements of such additional counsel, if (x) the employment of counsel by
such Indemnitee has been authorized in writing by the Company, (y) such
Indemnitee has reasonably concluded (based upon advice of counsel to such
Indemnitee) that there may be legal defenses available to it that are different
from or in addition to those available to any other Indemnitee or (z) such
Indemnitee has reasonably concluded (based upon advice of counsel to such
Indemnitee) that a conflict or potential conflict exists between such Indemnitee
and any other Indemnitee.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Banks or the Swingline Lenders
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Banks or the Swingline Lenders, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, any Issuing Bank or either Swingline
Lender in its capacity as such. For purposes of this paragraph, a Lender’s “pro
rata share” of any amount shall be determined based on the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment
or, if the Revolving Commitments have terminated or expired, such percentage
shall be determined based upon the Total Credit Exposure.

(d) To the extent permitted by applicable law, the Company shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any promissory note issued pursuant to this Agreement, the
Transactions, any Loan or any Letter of Credit or the use of the proceeds
thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder

 

84



--------------------------------------------------------------------------------

without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Company without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it); provided that
(i) in the case of an assignment of all or a portion of a Revolving Commitment,
each Issuing Bank and Swingline Lender must give prior written consent (which
shall not be unreasonably withheld) and, except in the case of an assignment to
a Lender or an Affiliate of a Lender, the Company and the Administrative Agent
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld); provided that (x) no consent of the Company shall
be required if an Event of Default has occurred and is continuing and (y) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after it acknowledges having received written notice thereof,
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment, the amount of the Revolving Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Company and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not apply to rights in respect of outstanding Competitive
Loans or Negotiated Rate Loans, (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 to the Administrative
Agent, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms; and provided further that any consent of the Company otherwise required
under this paragraph shall not be required if an Event of Default under clause
(h) or (i) of Article 7 has occurred and is continuing. Subject to acceptance
and recording thereof pursuant to paragraph (d) of this Section, from and after
the effective date specified in each

 

85



--------------------------------------------------------------------------------

Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18, 2.21 and 9.03 solely in respect of any period ended on or
before the date of such assignment). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Administrative Agent, acting as an agent of the Company, shall maintain
at one of its offices in The City of New York a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, including for this purpose any Issuing Bank, and the
Revolving Commitment of, and principal amount of the Loans and LC Disbursements
and stated interest owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Company, the Administrative Agent, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the

 

86



--------------------------------------------------------------------------------

performance of such obligations and (iii) the Company, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17, 2.18 and
2.21 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or, if different, under Sections 871(h) or 881(c) of the
Internal Revenue Code. The entries in the Participant Register shall be
conclusive absent clearly demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.18 or 2.21 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent or at a time when the circumstances giving rise to such
greater payment did not exist. A Participant shall not be entitled to the
benefits of Section 2.18 unless the Participant complies with the obligations of
Sections 2.18(e), (f), (g), (h)and (i) as if it were a Lender (it being
understood that the documentation required shall be delivered to the
participating Lender and, if required by law for reduced withholding, copies
shall be delivered to the Company and the Administrative Agent).

 

87



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Company all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Company pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of an Loan by an SPV hereunder shall
utilize the Revolving Commitment of the Granting Lender to the same extent, and
as if, such Loan were made by such Granting Lender. Each party hereto hereby
agrees that no SPV shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPV may (i) with notice to, but without the prior written consent of, the
Company and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Company and the
Administrative Agent) providing liquidity or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis pursuant to a written confidentiality
agreement in form and substance reasonably satisfactory to the Company any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPV. This paragraph (h) may not be amended without the
written consent of any SPV whose rights and obligations are affected thereby.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Company herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any

 

88



--------------------------------------------------------------------------------

such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Sections 2.16, 2.17, 2.18, 2.21, 2.24(g) and 9.03
and Article 8 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any
promissory notes issued pursuant to this Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Company against any of and all the obligations of the
Company now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

89



--------------------------------------------------------------------------------

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each of the parties to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO

 

90



--------------------------------------------------------------------------------

ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors and third party providers of loan
administration and settlement services (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) to the extent necessary to
prosecute or defend any claim, in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Company
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, without the prior written
consent of the Company, no projections, forecasts or projected financial
information furnished by or on behalf of the Company to the Administrative Agent
or any of the Lenders shall be disclosed to any Participant or prospective
Participant pursuant to clause (f) hereof.

 

91



--------------------------------------------------------------------------------

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14. Judgment. (a) If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b) The obligations of the Company in respect of any sum due to any party hereto
or any holder of the obligations owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum is stated to be due hereunder (the
“Agreement Currency”), be discharged only to the extent that, on the Business
Day following receipt by the Applicable Creditor of any sum adjudged to be so
due in the Judgment Currency, the Applicable Creditor may in accordance with
normal banking procedures in the relevant jurisdiction purchase the Agreement
Currency with the Judgment Currency; if the amount of the Agreement Currency so
purchased is less than the sum originally due to the Applicable Creditor in the
Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss. The obligations of the Company contained in this Section shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

Section 9.15. Termination of Existing Credit Facilities. The Company and each
Lender which as of the date of this Agreement is a party to the Existing Credit
Agreement, hereby agrees that, effective as of the time each of the conditions
set forth in Section 4.01 of this Agreement is satisfied, the Existing Credit
Agreement shall automatically (and without further notice or other action

 

92



--------------------------------------------------------------------------------

by or to the Company, such Lender, such Affiliate or any other Person) be
terminated; the Commitments (as defined in the Existing Credit Agreement) under
the Existing Credit Agreement shall terminate in whole; and neither the Company,
such Lender nor any Affiliate shall have any further rights or obligations under
the Existing Credit Agreement, except for (i) such Lender’s or such Affiliate’s
right to receive payment in full of all amounts which as of the termination date
are owed to it in respect of outstanding principal, accrued interest, accrued
fees or other amounts payable, which right shall continue until full payment is
made and (ii) rights or obligations under provisions of the Existing Credit
Agreements which by the express terms thereof survive termination of the
Existing Credit Agreement, which rights and obligations shall continue in
accordance with the terms thereof.

Section 9.16. USA PATRIOT Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender to identify the Company in accordance with the
PATRIOT Act.

Section 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Company or on
its behalf and relating to the Company, its Subsidiaries or its or their
respective businesses may include material non-public information concerning the
Company and its Subsidiaries or its or their securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with such procedures and applicable law, including Federal and state
securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Company and its
Subsidiaries and its and their securities. Accordingly, each Lender represents
to the Company and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

93



--------------------------------------------------------------------------------

Section 9.18. No Fiduciary Duty. The Company agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Company and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[Signature pages follow]

 

94



--------------------------------------------------------------------------------

BEAM INC. By:  

/s/ Flavio Costa

  Name:   Flavio Costa   Title:   Vice President & Treasurer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and Lender By:  

/s/ Tony Yung

  Name:   Tony Yung   Title:   Executive Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Issuing Bank, Swingline Lender and Lender By:  

/s/ David L. Catherall

  Name:   David L. Catherall   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Karl Studer

  Name:   Karl Studer   Title:   Director By:  

/s/ Stephan Brechtbuehl

  Name:   Stephan Brechtbuehl   Title:   Assistant Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Lender By:  

/s/ Tracy Rahn

  Name:   Tracy Rahn   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Carolyn A. Sheridan

  Name:   Carolyn A. Sheridan   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender By:  

/s/ Victor Pierzchalski

  Name:   Victor Pierzchalski   Title:   Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA), as Lender By:  

/s/ Raymond Ventura

  Name:   Raymond Ventura   Title:   Deputy General Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By:  

/s/ Charles W. Reed

  Name:   Charles W. Reed   Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., New York Branch, as Lender By:  

/s/ Matias Cruces

  Name:   Matias Cruces   Title:   Senior Banker By:  

/s/ Guilherme Gobbo

  Name:   Guilherme Gobbo   Title:   Senior Banker

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as Lender By:  

/s/ Lisa DeCristofaro

  Name:   Lisa DeCristofaro   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender By:  

/s/ Matthias Guillet

  Name:   Matthias Guillet   Title:   Director By:  

/s/ Joseph Philbin

  Name:   Joseph Philbin   Title:   Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Matthew J. Schulz

  Name:   Matthew J. Schulz   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By:  

/s/ John S. Sneed

  Name:   John S. Sneed   Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ W. J. Bowne

  Name:   W. J. Bowne   Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as Lender By:  

/s/ David Brumby

  Name:   David Brumby   Title:   Executive Director     Westpac Americas

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

REVOLVING COMMITMENTS

 

Lenders

   Revolving Commitment  

JPMorgan Chase Bank, N.A.

   $ 70,000,000   

Bank of America, N.A.

   $ 70,000,000   

Barclays Bank PLC

   $ 70,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 70,000,000   

The Royal Bank of Scotland PLC

   $ 70,000,000   

Citibank, N.A.

   $ 44,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 44,000,000   

Mizuho Corporate Bank (USA)

   $ 44,000,000   

Wells Fargo Bank, N.A.

   $ 44,000,000   

Banco Bilbao Vizcaya Argentaria, S.A.

   $ 32,000,000   

The Northern Trust Company

   $ 32,000,000   

Credit Agricole Corporate and Investment Bank

   $ 32,000,000   

U.S. Bank National Association

   $ 32,000,000   

HSBC Bank USA, National Association

   $ 32,000,000   

PNC Bank, National Association

   $ 32,000,000   

Westpac Banking Corporation

   $ 32,000,000       $ 750,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of December 14, 2011 (the
“Credit Agreement”), among Beam Inc., the lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined
in the Credit Agreement are used herein with the same meanings.

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the percentages and amounts set forth below the Revolving Commitment
of the Assignor on the Assignment Date and Revolving Loans, Competitive Loans
and Negotiated Rate Loans owing to the Assignor which are outstanding on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with any documentation required to be delivered by the Assignee
pursuant to Section 2.18 of the Credit Agreement, duly completed and executed by
the Assignee, and if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee, in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company or its
Affiliates or the Company’s or such Affiliates’ respective directors, officers,
employees, agents and advisors or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b)(iv) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.



--------------------------------------------------------------------------------

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment: [            ], 201[ ] (“Assignment Date”)

[TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

   Principal Amount Assigned (and identifying information as to individual
Competitive Loans)    Percentage Assigned of Facility/Revolving Commitment (set
forth, to at least 8 decimals, as a percentage of the Facility and the aggregate
Revolving Commitments of all Lenders thereunder) Revolving Commitment:    $    %
Revolving Loans:       Competitive Loans:       Negotiated Rate Loans:      

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor,             By  

 

  Name:   Title: [Name of Assignee], as Assignee,             By  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment: 1

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:       Name:   Title: BEAM INC. By:       Name:   Title: [            ], as
Issuing Bank By:       Name:   Title: [            ], as Swingline Lender By:  
    Name:   Title:

 

1 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

December [—], 2011

To the Lenders and the Administrative

    Agent Referred to Below

c/o JPMorgan Chase Bank, N.A.,

Loan and Agency Services Group,

as Administrative Agent

1111 Fannin, 10th Floor

Houston, Texas 77002

Dear Sirs:

We have acted as counsel for Beam Inc., a Delaware corporation (the “Company”),
in connection with the Credit Agreement dated as of December 14, 2011 (the
“Credit Agreement”), among the Company, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meanings.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion. In such examinations, we have assumed the genuineness of all
signatures, the authenticity of documents submitted to us as originals and the
conformity to original documents of all documents submitted to us as certified,
conformed, photostatic copies or facsimiles.

In rendering this opinion to you, we have assumed that (a) each party to the
Credit Agreement (other than the Company) has duly executed and delivered the
Credit Agreement and (b) the Credit Agreement is a legal, valid and binding
obligation of each party thereto other than the Company.

In rendering our opinion, we have relied as to matters of fact, to the extent we
deem necessary and proper, on representations and warranties and other
statements as to certain factual matters contained in the Credit Agreement and
certificates of officers and representatives of the Company. We have made no
independent investigation as to whether the representations and warranties and
other statements in the Credit Agreement or any certificate referred to herein
are accurate or complete.

Upon the basis of the foregoing, we are of the opinion that:



--------------------------------------------------------------------------------

To the Lenders and the Administrative       December [—], 2011     Agent
Referred to Below      

1. The Company (a) is a corporation duly incorporated, validly existing and in
good standing under the laws of Delaware and (b) has all requisite power and
authority to carry on its business as now conducted.

2. The Transactions are within the Company’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action on
behalf of the Company. The Credit Agreement has been duly executed and delivered
by the Company.

3. The Credit Agreement constitutes, and the promissory notes evidencing the
Loans (in the form annexed to the Credit Agreement, appropriately completed),
when duly executed and delivered in accordance with the Credit Agreement, will
constitute legal, valid and binding obligations of the Company, in each case
enforceable in accordance with their respective terms.

4. The Transactions (a) do not require that the Company obtain any consent or
approval of, or make any registration or filing with, or secure any other action
by, any Governmental Authority of the United States of America or of the State
of New York, except such as have been obtained or made and are in full force and
effect, and except for filing of a Current Report on Form 8-K with the
Securities and Exchange Commission, (b) will not result in a violation by the
Company of any law or regulation of the United States of America or of the State
of New York which in our experience is generally applicable to transactions like
those contemplated by the Credit Agreement, (c) do not violate the amended and
restated certificate of incorporation or by-laws of the Company or, to our
knowledge, any order of any Governmental Authority of the United States of
America or the State of New York binding on the Company or its assets, (d) will
not violate or result in a default under any indenture, agreement or other
instrument filed by the Company with the Securities and Exchange Commission
pursuant to Item 601(b)(2), (4) or (10) of Regulation S-K binding upon the
Company or any of its Subsidiaries or its assets (“Material Contracts”), or give
rise to a right thereunder to require any payment to be made by the Company or
any of its Subsidiaries, and (e) will not result in the creation or imposition
of any Lien on any material asset of the Company or any of its Subsidiaries
under any Material Contract.

5. There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority of the United States of America or the State of New York
pending against or, to our knowledge, threatened against or affecting the
Company or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect (other than the Disclosed Matters) or (b) that specifically
involve either the Credit Agreement, any promissory note dated the date hereof
evidencing the Loans or the Transactions.

 

- 2 -



--------------------------------------------------------------------------------

To the Lenders and the Administrative       December [—], 2011     Agent
Referred to Below      

6. Neither the Company nor any of its Subsidiaries is an “investment company”
registered or required to be registered under the Investment Company Act of
1940.

Our opinions set forth above are subject to the following qualifications and
limitations:

(a) Our opinions contained in paragraph 3 above are subject to the following
qualifications:

(i) the enforceability of the Credit Agreement and any promissory notes
evidencing the Loans may be limited by the effect of bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally, including, without limitation, laws
relating to fraudulent transfers or conveyances, preferences and equitable
subordination;

(ii) the enforceability of the Credit Agreement may be limited by statutory
requirements with respect to good faith, fair dealing and commercial
reasonableness, by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and by the effect of
judicial decisions that have held that certain provisions are unenforceable
where their enforcement would violate the implied covenant of good faith and
fair dealing, or would be commercially unreasonable, or where a default is not
material;

(iii) the availability of equitable remedies, including without limitation
specific enforcement and injunctive relief, is subject to the discretion of the
court before which any proceedings therefor may be brought; and

(iv) notwithstanding certain language of the Credit Agreement, the
Administrative Agent and the Lenders may be limited to recovering only
reasonable compensation for funding losses, increased costs or yield protection.

(b) In giving the opinion set forth in paragraph 3 above, we express no opinion
as to:

(i) the enforceability of any provision in the Credit Agreement that purports to
establish (or may be construed to establish) evidentiary standards;

(ii) the enforceability of any provision in the Credit Agreement insofar as it
provides for the payment or reimbursement of costs and expenses or
indemnification for claims, losses, or liabilities in excess of a reasonable
amount determined by any court or other tribunal or violates public policy; and

 

- 3-



--------------------------------------------------------------------------------

To the Lenders and the Administrative       December [—], 2011     Agent
Referred to Below      

(iii) the effect of the compliance or noncompliance of the Administrative Agent
or any Lender with any state or federal laws or regulations (including, without
limitation, any unpublished order, decree, or directive issued by any
governmental authority) applicable to the Administrative Agent or such Lender
because of its legal or regulatory status, the nature of its business, or its
authority to conduct business in any jurisdiction.

We are members of the bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York, the General Corporation Law of the
State of Delaware and the Federal laws of the United States of America. Without
limiting the generality of the foregoing, we express no opinion concerning the
laws of any other jurisdiction in which any Lender may be located or in which
enforcement of the Credit Agreement or any promissory notes may be sought which
limits the amount of interest that may be legally charged or collected.

When in this opinion we have used the phrase “to our knowledge” or similar
phrases we have not made any independent investigation of the relevant facts for
purposes of this opinion, but we have relied on the representations made in the
Credit Agreement and certificates of officers of the Company and public
officials, and the attorneys involved in the review of the Credit Agreement are
not aware of any facts inconsistent therewith.

This opinion is rendered solely to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other Person (other than your successors and assigns as Lenders and Persons
that acquire participations in your Loans) without our prior written consent.

Very truly yours,

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT C

MANDATORY COST FORMULAE

 

  1. The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

 

  2. On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.

 

  3. The Additional Cost Rate for any Lender lending from a facility office in a
participating member state will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that facility office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that facility office.

 

  4. The Additional Cost Rate for any Lender lending from a facility office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

LOGO [g271772g61f94.jpg]

  (b) in relation to a Loan in any currency other than sterling:

LOGO [g271772g02g17.jpg]

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Margin and the Mandatory
Cost and any additional rate of interest specified in Section 2.14(e)) payable
for the relevant Interest Period on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

  5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

2



--------------------------------------------------------------------------------

  7. If requested by the Administrative Agent, each Lender shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Lender to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Lender as being the average of the Fee Tariffs applicable to that Lender
for that financial year) and expressed in pounds per £1,000,000 of the Tariff
Base of that Lender.

 

  8. Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its facility office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

  9. The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Lender for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a facility office in the same
jurisdiction as its facility office.

 

  10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Lender pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

  11. The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Lender pursuant to paragraphs 3, 7 and 8 above.

 

3



--------------------------------------------------------------------------------

  12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties.

 

  13. The Administrative Agent may from time to time, after consultation with
the Company and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties.

 

4



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

PROMISSORY NOTE

New York, New York

[            ], 201[]

For value received, Beam Inc., a Delaware corporation (the “Borrower”), promises
to pay to [            ] (the “Lender”) or its registered assigns, for the
account of its lending office set forth in its Administrative Questionnaire, the
aggregate unpaid principal amount of the Lender’s Revolving Loans then
outstanding under the Credit Agreement referred to below on the date or dates
provided for in the Credit Agreement. The Borrower promises to pay interest on
the unpaid principal amount of each such Revolving Loan on the dates and at the
rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in the currency and manner provided for in
the Credit Agreement.

All Revolving Loans made by the Lender, the respective maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender and,
prior to any transfer hereof, appropriate notations to evidence the foregoing
information with respect to each such Revolving Loan then outstanding shall be
endorsed by the Lender on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof; provided that the failure of
the Lender to make any such recordation or endorsement or any error in the
information recorded shall not affect the obligations of the Borrower hereunder
or under the Credit Agreement.

This promissory note is one of the promissory notes referred to in Section 2.11
of the Credit Agreement dated as of December 14, 2011, among Beam Inc., the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings.



--------------------------------------------------------------------------------

Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

BEAM INC.

By:

 

 

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of Loan

  

Amount of

Principal Repaid

  

Notation Made By

 

3



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent for

the Lenders referred to below,

1111 Fannin, 10th Floor

Houston, TX 77002

Attention of Loan and Agency Service Group

[Date]            

Ladies and Gentlemen:

The undersigned BEAM INC., a Delaware corporation (the “Borrower”), refers to
the Credit Agreement dated as of December 14, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Beam Inc.,
the lenders from time to time party thereto (the “Lenders”), and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Loan under the Credit Agreement, and requests the making of a Loan on
the terms set forth below:

 

(A)    Date of Loan (which is a Business Day)   

 

   (B)    Principal Amount of Loan (expressed in Dollars)   

 

   (C)    Currency of Loan   

 

   (D)    Type of Loan1   

 

   (E)    Interest Period and the last day thereof2   

 

  

 

1 

Specify Eurocurrency Loan or ABR Loan (only applicable for Loans denominated in
Dollars).

 

2 

Which shall be subject to the definition of “Interest Period” (applicable for
Eurodollar Loans only).



--------------------------------------------------------------------------------

(F) Funds are requested to be disbursed to the Borrower’s account as follows

 

     Account No.                                                          

 

     Location                                                                 

 

BEAM INC.

By:

 

 

 

Name:

 

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

OFFICER’S CERTIFICATE

This certificate is being delivered pursuant to Section 4.01(d) of the Credit
Agreement dated as of December 14, 2011, among Beam Inc. (the “Company”), the
lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The undersigned, [name of officer], [title of officer] of the Company hereby
certifies, on behalf of the Company, that as of the date hereof each of the
conditions specified in clauses (a) and (b) of Section 4.02 of the Credit
Agreement have been satisfied.

IN WITNESS WHEREOF, I have hereunto signed my name as of the [ ] day of [ ],
201[ ].

 

BEAM INC. By:  

 

  Name:   Title: